IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA VICTORY : CIVIL ACTION
v. : NO. 18-5170
BERKS COUNTY, et al.
MEMORANDUM
KEARNEY, J. July 8, 2019

In 2010, Berks County converted a juvenile detention center down the hill from its Jail to
a Community Reentry Center for the admitted goal of assisting residents sentenced to prison in re-
establishing themselves as productive members of the community. Its touted goal does not
distinguish between male and female residents. Unlike those housed in its Jail, persons living in
Berks County’s Community Reentry Center reside in unlocked rooms adjacent to an expanded day
room with microwaves and private toilets/showers, may come and go throughout their assigned
unit, play backgammon, meet visitors without partition, and privately use the bathrooms and
showers. They eat their meals in the group community or day room. Residents housed in the Jail
live in locked cells for at least eighteen hours a day, eat their meals handed through the door of
their locked cell with often-broken toilets, meet visitors through partition, and are subject to many
more lockdowns attendant to a larger Jail environment. The same Berks County officials and male
and female correctional officers manage both facilities. So how does Berks County choose which
of its residents may live at the Community Reentry Center?

It does so by housing only the lowest security risk inmates at the Community Reentry
Center. Berks County carefully classifies the security risk level of persons sentenced to its jail

system. Berks County characterizes the lowest risk prisoners with the “Trusty” level of custody
classification. It does not distinguish the security risk based on the prisoner’s sex. Both male and
female prisoners have the same opportunity to obtain Trusty status.

But for evolving reasons initially involving costs, Berks County allows only male Trusty
classified inmates to live in the Community Reentry Center. While Berks County carefully uses
the identical classification system to determine the security risk of male and female residents in its
Jail system, female Trusty inmates live in locked cells in the F Block of the Jail and male Trusty
inmates live in the Community Reentry Center. The reason is the sex of the Trusty inmate. There
are dozens of available beds in four separate units in Community Reentry Center but Berks County
refuses to house female Trusty inmates there; based on the record adduced in discovery, Berks
County prefers to leave the female Trusty inmates in the Jail.

Former Trusty inmate Theresa Victory and current Trusty inmate Alice Velazquez-Diaz
allege Berks County violates the Equal Protection Clause of the Fourteenth Amendment by treating
male Trusty inmates differently than it treats them. Berks County admits this. But it argues male
Trusty inmates are not similarly situated with them because the smaller female population size
makes it difficult to manage the jail system mindful of security concerns. In other words, they are
not entitled to equal protection because not as many Berks County females are sentenced to the
Jail. This reason does not warrant summary judgment for Berks County as a matter of law. Unlike
cases where prisons persuaded judges in other states as to differences between entire prison
systems, Berks County uses the same risk assessment test for both male and female inmates to
classify them as “Trusty” residing within a few hundred yards of each other. Berks County
admits—in fact, systematically ensures—male and female Trusty inmates present the same level

of risk.
We deny Berks County’s motion for summary judgment seeking to dismiss Mses.
Victory’s and Velasquez-Diaz’s Equal Protection claim. After careful review of the fulsome
record, we grant summary judgment dismissing Mses. Victory’s and Velasquez-Diaz’s remaining
claims under the Pennsylvania Equal Rights Amendment, individual liability for First Amendment
retaliation, and for punitive damages.

After rigorous analysis of Mses. Victory’s and Velasquez-Diaz’s motion to certify a narrow
class of present and future female Trusty inmates seeking injunctive relief, we also certify a class
of current and future female Trusty inmates.

I. Undisputed facts!

The Berks County Jail System consists of the Berks County Jail and the Community
Reentry Center.? Warden Janine Quigley oversees the Jail and Reentry Center.? Deputy Warden
Stephanie Smith handles documentation related to inmates’ treatment.4 Berks County
Commissioners Kevin Barnhardt, Christian Leinbach, and Mark Scott serve on the Berks County
Prison Board.°

The Reentry Center is located a half mile from the Jail.° Berks County houses both male
and female inmates in the Jail.’ The Jail consists of several male-only housing units, one female-
only housing unit, and two medical units housing both male and female inmates.® Berks County
houses only male inmates in the Reentry Center.’

Berks County classifies inmates as one of five custody levels: Administrative Segregation,
Maximum, Medium, Minimum, and Trusty.!° Trusty is the least restrictive custody level.!! Berks
County classifies inmates with a custody level after a risk assessment and review by the

Institutional Classification Committee. !
Female Trusty inmates in the Jail

Berks County houses female Trusty inmates on the F Block of the Jail, either in locked
cells or in bunk-style housing in the overflow unit.!? During her incarceration, Ms. Victory lived
in both a locked cell and the overflow unit.!* Ms. Velazquez-Diaz currently lives in a locked cell.!
The locked cells house two inmates and contain a toilet and a sink.'© The toilet has no lid and locks
after two flushes.'’ Female Trusty inmates eat their meals in their cells.!® Ms. Velazquez-Diaz
testified she ate meals with a locked toilet containing feces.!? Female Trusty inmates leave their
cells to retrieve meals and medicine and attend programming.”°

Female Trusty inmates in the overflow unit in the Jail live in an open housing area with
bunk beds.”! They use communal bathrooms and showers.”” Female Trusty inmates in the overflow
unit cannot wander freely around the unit except during recreation periods.”? There are telephones
and microwaves in the overflow unit female Trusty inmates can use only during recreation
periods.”*

Female Trusty inmates in the Jail receive six hours of recreation each day but forfeit
recreation during lockdowns.”> Female Trusty inmates can only use the shower, microwave, and
telephone during recreation periods but cannot use these amenities during lockdowns.”° Between
February 24, 2018 and April 7, 2019, the Berks County Jail System had seventy-one lockdowns,
with six of those only affecting the F Block.?”? Lockdowns can last longer than a day.?* Captain
Miguel Castro admits inmates in the Jail spend more time on lockdown than inmates in the Reentry
Center.??

Female Trusty inmates may receive visitors in the Jail. A glass partition separates female

Trusty inmates in the Jail from their visitors.°? Ms. Velazquez-Diaz testified she could not hear her
family members during visits because she shared the room with other inmates and visitors and
people shouted to each other.?!
Male Trusty inmates in the Community Reentry Center

The Community Reentry Center houses male inmates with Trusty, Minimum, and Medium
custody level classifications.*? It has four units (Q, R, S, and T) and contains 152 beds.*? Two roll-
up doors separate Units Q and R, but there are openings near the ceiling between the two units.*4
Unit T houses Minimum and Medium male inmates.*> Glass windows separate Units T and S.*°
The Reentry Center also contains a dayroom with telephones and microwaves.?’ The Reentry
Center has communal bathrooms and showers.*8

The Reentry Center contains cells housing two or four inmates.*’ These cells do not contain
toilets or sinks, and they do not lock.*° Inmates in the Reentry Center can access the Center’s
dayroom and can use the microwaves and showers any time from 5:00 AM to 11:00 PM.*! They
can move freely between their cells and the dayroom during this time.’ They may eat their meals
in the dayroom.” Between 11:00 PM and 5:00 AM, they can only leave their cells to use the
bathroom.“ The Reentry Center contains a computer lab.*°

The Reentry Center also contains four locked cells with toilets for inmates with minor

disciplinary infractions.*°

Inmates in the Reentry Center can only receive visitors on Sundays at specific times.*’
Visitations occur in the Reentry Center’s gymnasium.*® The Inmate Handbook provides visits in
the Reentry Center can last up to fifty minutes, while Lieutenant Mugar testified visits in the

Reentry Center cannot exceed forty-five minutes.‘ No partition separates Reentry Center inmates

from their visitors.
Berks County’s furlough policy

Berks County officials swore inmates only receive furloughs if the sentencing judge allows
for furloughs.*'! The Berks County Jail System’s Inmate Handbook describes the furlough policy
but does not mention a sentencing judge for eligibility:

The furlough program provides a means for temporary release from custody for

those inmates successfully participating in select treatment programs, or in some

specific cases for family emergencies, e.g. to attend funerals of immediate family

members. The Warden makes the final determination on whether or not a furlough

will be considered. To be eligible for any furlough you must be sentenced on al!

charges, have no detainers, and have no un-adjudicated parole violations. Requests

for any type of furlough are initiated through your counselor.*”

The policy provides further access to furloughs for Reentry Center inmates only: “Access
to other types of program furloughs may be offered and will be considered on an individual
basis.”°? Deputy Warden Smith admitted men currently receive furloughs to spend time with
family members, but no women do.™ She testified she could not remember any female inmate ever
receiving a furlough to spend time with family members.

Berks County’s use of the Ohio Risk Assessment System

Berks County uses an “objective classification system” to determine an inmate’s custody
level and eligibility for programming.*° Berks County bases an inmate’s custody level on their
security risk.*” Berks County employs the Ohio Risk Assessment System, a nationally recognized
risk assessment test, to determine both male and female inmates’ risk level in the Jail System.** It
uses the Ohio Risk Assessment “Prison Screening Tool” to categorize an inmate as low, moderate,
or high risk.°? Prison officials perform the risk assessment analysis for both male and female
inmates. Trusty inmates generally receive “low” or “moderate” Ohio Risk Assessment scores.*!

Berks County applies this System to men and women and does not distinguish between men and

women in classifying the presented risk.
An inmate’s risk assessment score determines eligibility for job-related programming.
Berks County hired Berks Connection, a non-profit organization, to provide programs at the Jail
and the Reentry Center.°” Berks Connection offers four job-related programs at the Reentry Center:
(1) Introduction to Reentry, (2) Ready to Reenter, (3) Resume writing seminar, and (4) Ready to
Succeed.® Berks Connection offer these four programs to inmates with “moderate” or “high” Ohio
Risk Assessment scores.

Berks Connection offers a single job-related program at the Jail called Working Towards
Change, a cognitive behavior therapy program focused on problem solving and reducing
recidivism. Berks Connection offers Working Towards Change only to “moderate” or “high”
risk inmates in the Jail.°° Deputy Warden Smith testified Berks Connection offers programming
to inmates based on their Ohio Risk Assessment scores.®” She testified Berks Connections only
offered job-related programs—in the Jail and the Reentry Center—to inmates with “moderate” or
“high” risk scores.©®

Employee staffing in Berks County Jail System

Correctional staff members in the Jail System belong to the Teamsters Union.°* The
Union’s collective bargaining agreement sets wages for correctional staff.”? Berks County
currently employs thirty-three female correctional officers.”) Only twenty-two female officers are
active, due to medical leaves, training, or bid positions.’? Warden Quigley testified she performed
a staffing analysis in 2016 and determined Berks County required six individual correctional staff
members to cover shifts for an entire week.”? Berks County requires at least one female officer
present in each facility housing female inmates.”

Captain Castro testified Warden Quigley attempted to hire additional female correctional

officers, but Berks County cannot force women to apply for these positions.”
Ms. Victory’s incarceration

The Commonwealth incarcerated Theresa Victory in the Berks County Jail from January
28, 2018 to January 28, 2019.’® During her incarceration, Ms. Victory lived in both a locked cell
and the overflow unit on F Block.”” Berks County scored Ms. Victory as “low” risk under the Ohio
Risk Assessment System.’® On January 31, 2018, Berks County classified Ms. Victory as a Trusty
inmate with Work Release status.’”? Deputy Warden Smith testified Ms. Victory could not
participate in Berks Connections’ job-related programs because of her risk assessment score.*° Ms.
Victory’s sentencing judge did not make her eligible for furloughs.*!

In February 2018, Berks County moved Ms. Victory to the overflow unit on F Block.® Ms.
Victory requested a furlough on May 12, 2018.®? Two days later, a nonparty official denied her
request.*4 Ms. Victory began hearing of Berks County’s treatment of male Trusty inmates in the
Reentry Center.® In late May 2018, she filed a grievance complaining about not being housed in
the Reentry Center.*® Correctional Officer Bauer transferred her to a locked cell shortly after her
grievance. ®”

On August 18, 2018, Ms. Victory filed a grievance complaining about differing treatment
of inmates in the Reentry Center.** On August 30, 2018, Lieutenant Weber responded “You have
already file an appeal to your grievance. . . . Future communications on this topic will be
considered harassment and discipline will follow.”®?

On September 4, 2018, Officers Brown and Zerr worked on the F Block.” Ms. Victory
told these officers she had to go to work.?! Officers Brown and Zerr did not allow her to go to
work.” The officers told her if she continued to bang her cell door and harass them, they would

send her to the hole.” Prison officials did not list Ms. Victory on the Work Release schedule for

September 4, 2018.74
On September 12, 2018, Ms. Victory knocked on her cell door because she had to leave
for work.”> Officer Reichart told her, “Knock on your door one more time and you’ll lose your
job.”

On October 18, 2018, Officer Reichart failed to release Ms. Victory in time for work.”
Officer Reichart claimed she “forgot” to release Ms. Victory.”8

On November 19, 2018, Officer Brown conducted a cell search on F Block.” Officer
Brown searched Ms. Victory’s cell.!°° Officer Brown cited Ms. Victory for having an extra towel,
bedsheet, and a poem left by a former inmate.!°! Ms. Victory admitted she had two towels in her
cell and a former inmate’s poem.'” Officer Brown offered Ms. Victory an “informal adjustment”
in lieu of a formal misconduct report.!®? Ms. Victory accepted an informal adjustment and kept her
Work Release job.!%

Ms. Victory sued Berks County Defendants on November 30, 2018 alleging violations of
the Equal Protection Clause of the Fourteenth Amendment and Pennsylvania’s Equal Rights
Amendment for Berks County’s differing treatment of male and female Trusty inmates.'> On
December 11, 2018, Ms. Victory moved for preliminary injunctive relief to enjoin Berks County’s
differing treatment.'°° On January 10, 2019, we heard testimony from Ms. Victory and several
Berks County officials concerning Berks County’s treatment of male and female Trusty inmates
in the Berks County Jail System. On January 15, 2019, we granted Ms. Victory’s motion for
preliminary injunctive relief and ordered Berks County provide conditions of confinement for Ms.
Victory similar to those provided to male Trusty inmates in the Reentry Center.!°

On January 28, 2019, Berks County released Ms. Victory on parole.'®8 On February 15,
2019, we dissolved our January 15, 2019 Order granting Ms. Victory preliminary injunctive relief

finding relief moot since Berks County released Ms. Victory.!°
Ms. Velazquez-Diaz’s incarceration

The Commonwealth incarcerated Alice Velazquez-Diaz in the Berks County Jail beginning
October 24, 2018.!!° Ms. Velazquez-Diaz scored “low” risk on the Ohio Risk Assessment test.!!!
Her sentencing judge did not make her eligible for furloughs.''*

Berks County initially classified Ms. Velazquez-Diaz as a Trusty inmate.'!? Ms.
Velazquez-Diaz lived in both a locked cell and the overflow unit on F Block during her
incarceration.!!* On February 8, 2019, Ms. Velazquez-Diaz grieved Berks County’s housing male
Trusty inmates in the Reentry Center and female Trusty inmates in the Jail.!!> Deputy Warden
Smith responded, “{The Reentry Center] is a male housing unit.”!!® In April 2019, she requested
a furlough but her request was denied.!!7

On April 22, 2019, Ms. Velazquez-Diaz joined Ms. Victory’s lawsuit.''® Two days later,
she filed for preliminary injunctive relief seeking to enjoin Berks County’s differing treatment.!!?
After a hearing, we granted Ms. Velazquez-Diaz’s motion for injunctive relief on May 20, 2019.!7°
We ordered Berks County provide a plan for providing Ms. Velazquez-Diaz with similar freedom
of movement and visitation conditions provided to male Trusty inmates in the Reentry Center.!*!
Ms. Velazquez-Diaz remains incarcerated in the Berks County Jail.

Berks County Jail System poputation as of May 14, 2019

As of May 14, 2019, Berks County housed 1,006 inmates in the Berks County Jail System,
with 873 male inmates and 133 female inmates.!?? Four female inmates held Trusty status, while
sixty-eight male inmates held Trusty status.!?7 From January 2016 to May 2019, female Trusty

inmates accounted for fourteen percent of the total Trusty inmate population.'!*4 Berks County

houses ninety-two male inmates in the Reentry Center.'?°

10
The average length of stay in the Berks County Jail System for female Trusty inmates from
2014 to 2018 was 126 days, while the average length for male Trusty inmates was 149 days.!?6
From January 2016 to May 2019, female Trusty inmates held “Trusty” status for an average forty-
nine days during their incarceration, while male Trusty inmates held the status for an average sixty-
three days.!”” In 2018, the average length of incarceration was fifty-seven days for female Trusty
inmates and fifty-six days for male Trusty inmates.!”8

II. We grant Defendants’ Motion for summary judgment on all claims other than sex
discrimination under the Fourteenth Amendment.!”

Mses. Victory and Velazquez-Diaz sue Berks County for damages and injunctive relief
under the Fourteenth Amendment’s Equal Protection Clause and Pennsylvania’s Equal Rights
Amendment alleging discrimination based on sex.!°° They sue Commissioners Barnhardt,
Leinbach, and Scott, Warden Quigley, and Deputy Warden Smith for injunctive relief under the
Fourteenth Amendment and the Equal Rights Amendment alleging sex discrimination. Ms.
Victory sues Sergeant Spotts and Officers Reichart, Zerr, and Brown, Warden Quigley, and Deputy
Warden Smith for First Amendment retaliation. Defendants move for summary judgment on all
claims.

Defendants essentially argue the lower number of female Trusty inmates excuses and
justifies their unwillingness to provide equal treatment to persons who are found to have identical
security risk and managed by the same officials in buildings within walking distance.

Berks County’s arguments highlight prisons’ challenges in addressing female prisoners.
Women constitute a small percentage of the total prison population in the United States: according
to statistics from the Department of Justice, women accounted for seven percent of the total prison
population at year end 2017.'3' Prisons do not always meet the needs of female inmates due to

their small population size. The current criminal justice system was created to deal with men:

11
“correctional officials have focused primarily on male prisoners, developing policies and programs
tailored to men’s characteristics and needs.” '?? But the number of women prisoners increases every
year, and there are currently nearly eight times as many women in prison as there were in 1980.'7°
The correctional system, with its limited budget and resources, is “often ill equipped to address
the challenges women face when they enter the justice system, which can have serious and lasting
public safety and community health implications.”'*4 As a result, “[women] become ‘forgotten

135 As we now hear

inmates,’ often without equal access to treatment, programs, or services.
from Berks County, state and local governments often deny female inmates these accommodations
due to their small number, as “prison officials balk at the expense of providing the full range of
programs available to men to a relatively small number of women.”!3°
But Mses. Victory’s and Velasquez-Diaz’s challenge is different than earlier challenges:
the same prison system already classified them as the same as male inmates. They are not seeking
recovery programs different from the men. They are seeking only what the male Trusty inmates
automatically enjoy: residing at the Community Reentry Center in unlocked cells, freedom of
movement, and access to the opportunity of re-establishing themselves as productive members of
the community which Berks County touts as offering to male Trusty inmates.
We first analyze Mses. Victory’s and Velazquez-Diaz’s sex discrimination claims against
Berks County, Commissioners Barnhardt, Leinbach, and Scott, Warden Quigley, and Deputy
Warden Smith (“Berks County Defendants”).
A. We deny Berks County Defendants summary judgment on Mses. Victory’s
and Velazquez-Diaz’s sex discrimination claims under the Fourteenth
Amendment.

Mses. Victory and Velazquez-Diaz allege Berks County Defendants violated the Equal

Protection Clause of the Fourteenth Amendment by housing only male Trusty inmates in the

12
Reentry Center and offering them more favorable conditions of confinement. Berks County
Defendants argues Mses. Victory and Velazquez-Diaz fail to show they are similarly situated to
male Trusty inmates, and they fail to show impermissibly different treatment. They also argue any
differing treatment serves important government objectives.

Under the Fourteenth Amendment, Berks County Defendants may not “deny to any person
within [their] jurisdiction the equal protection of the law.”!3”? The Supreme Court held the Equal
Protection Clause applies to discrimination on the basis of sex.'°8 “A successful claim that a
government practice or policy violates the Equal Protection Clause requires proof that the plaintiff
‘has been treated differently from persons who are similarly situated.’”!°? “Official action does not
violate the Equal Protection Clause solely because it results in a disproportionate impact; proof of
discriminatory intent or purpose is required to show a violation.”!“°

If Mses. Victory and Velazquez-Diaz show differential treatment of similarly-situated
persons, Berks County Defendants can still succeed by showing differing treatment “serves
important governmental objectives and that the discriminatory means employed are substantially
related to the achievement of those objectives.””!*!

1, Mses. Victory and Velazquez-Diaz raise a genuine issue of fact as to
whether female Trusty inmates are similarly situated to male Trusty
inmates in the Berks County Jail System.

Berks County Defendants argue female and male Trusty inmates in the Berks County Jail
System are not similarly situated because (1) the male Trusty inmate population is larger, with a
longer average length of incarceration and (2) female Trusty inmates are more likely to be abuse
victims and single, sole custody parents. Mses. Victory and Velazquez-Diaz argue male and female

Trusty inmates are similarly situated since Berks County Defendants use the same risk assessment

test to classify them, and male and female Trusty inmates have similar lengths of incarceration.

13
The Court of Appeals for the Eighth Circuit’s decision in Klinger v. Department of
Corrections offers guidance for determining whether female prisoners are similarly situated to
male prisoners under the Equal Protection Clause.'*” In Klinger, female inmates in Nebraska’s
only all-female correctional facility sued the Nebraska Department of Corrections under the Equal
Protection Clause alleging male inmates in the Nebraska prison system received favorable
treatment with regard to prison programs and services.'*? Female inmates claimed men at an all-
male facility received superior “vocational, educational and employment opportunities and
programs, rehabilitation programs, exercise and recreational programs and facilities, visiting
privileges, legal programs, medical, dental and psychological services, and treatment associated
with security classifications.”'“* The case did not resolve on summary judgment motions. After
a four-week trial, the district court found the Department of Corrections liable violating the female
prisoners’ right to equal protection of the law.'*°

The Eighth Circuit Court of Appeals reversed the district court, holding the female inmates
were not similarly situated to the male inmates without reaching the issue of differing treatment. “6
The court of appeals looked at the differences between the female prison and the male prison,
including the size of the two institutions.'*’ The all-male prison housed six times as many inmates,
the male inmates averaged two to three times greater lengths of incarceration, and the inmates at
the all-male prison had a higher security level.'4* The court also explained female inmates were
more likely to be single, sole custody parents and were more likely to be victims of sexual or
physical abuse. !*? Male inmates were also more violent and predatory than female inmates.

Scholars have criticized the Klinger “similarly situated” analysis. The court in Klinger
found the size difference between the male and female prisons showed female inmates were not

similarly situated to male inmates, explaining the all-male prison housed six times as many

14
inmates. But as Professor Jennifer Lee points out, “[t]he focus on the differences between prison
facilities at the ‘similarly situated’ stage defeats the purpose of the constitutional claim.”'*° She
argues the court’s analysis makes no sense since a challenged condition—e.g., the smaller size of
an institution, and as a corollary, its dearth of programming—could prevent a court from even
analyzing whether the differing condition violates Equal Protection.

Professor Baker makes a similar argument concerning the court of appeals’ use of “special
characteristics”—female prisoners were more likely to be single, sole custody parents and abuse
victims—to determine male and female inmates are not similarly situated. The court of appeals
found because female inmates are “more likely to be single parents with primary responsibility for
child rearing [and] more likely to be sexual or physical abuse victims,” male and female inmates
in the Nebraska correctional system were not similarly situated.!>! Professor Baker argues while
this might be true, courts should not allow the state actor to merely point at statistical differences
between male and female inmates to avoid an analysis of unequal treatment.'>? Because the court
in Klinger found male and female inmates not similarly situated, it did not reach the issue of
whether offering male inmates in the Nebraska correctional facility more programming violated
the Equal Protection Clause. But Professor Baker points out because female inmates are more
likely abuse victims and single parents, the prison should arguably allow more programming for
these inmates. Focusing on these differences to determine female and male inmates are not
similarly situated illogically leads to a court avoiding analysis of an issue which may exacerbate
these differences. !°

Even using the court of appeals’ factors in Klinger, Mses. Victory and Velazquez-Diaz
raise a genuine issue of fact as to whether female Trusty inmates in the Berks County Jail System

are similarly situated to male Trusty inmates. Berks County Defendants admittedly use the same

15
Ohio Risk Assessment System for all inmates, both male and female, to determine risk level and
security classification. Berks County Defendants classify inmates—both male and female—as
“Trusty” only after inmates receive a risk assessment score and Berks County’s Institutional
Classification Committee review the inmate’s score. Unlike the Nebraska Department of
Corrections in Klinger, Berks County Defendants adduce no evidence male Trusty inmates are
more violent or predatory than female Trusty inmates.

Female and male Trusty inmates also have similar lengths of incarceration. In 2018, the
average length of incarceration for female Trusty inmates was fifty-seven days, while the average
length for males was fifty-six days.!°4 While Berks County Defendants adduce evidence showing
male Trusty inmates comprise a larger percentage of the overall inmate population than female
Trusty inmates, we cannot find as a matter of law based on one factor from Klinger female Trusty
inmates are not similarly situated to male Trusty inmates. A jury could find female Trusty inmates
are similarly situated to male inmates based on similar classifications, similar risk assessment
scores, and similar lengths of incarceration.

Captain Castro testified female Trusty inmates were more likely to be abuse victims and
single, sole custody parents. He testified he learned “almost 80 percent of female inmates like
nationwide . . . come from some kind of traumatic background, whether it’s sexual abuse or
domestic violence.”!*> But Berks County Defendants provide nationwide statistics; they only
speculate female Trusty inmates within the Berks County Jail System possess these characteristics.
While Captain Castro testified “a lot of female inmates that come in” to the Berks County Jail
System are single parents, Berks County Defendants present no evidence Mses. Victory or
Velazquez-Diaz themselves are single, sole custody parents.'°° We also agree with Professor Baker

focusing on these characteristics would allow Berks County Defendants to avoid a determination

16
on unequal treatment, even though these special characteristics may signal the impropriety of
unequal treatment. Even assuming these special characteristics exist, considering female and male
Trusty inmates’ identical classifications, similar length of incarceration, and similar risk
assessments, we cannot find as a matter of law female Trusty inmates are not similarly situated to

male Trusty inmates,

2. Mses. Victory and Velazquez-Diaz raise a genuine issue of fact as to
whether Berks County Defendants provided substantially equivalent
treatment to female Trusty inmates except as to programming.

Berks County Defendants argue we should grant them summary judgment because housing
conditions in the Jail are substantially equivalent to conditions in the Reentry Center. Mses.
Victory and Velazquez-Diaz argue they adduce evidence showing differential treatment
conceming freedom of movement, access to privileges, visitation conditions, access to
programming, and access to furloughs.

Under the Equal Protection Clause, Berks County Defendants are “bound to provide
women inmates with treatment and facilities that are substantially equivalent to those provided the
menf.]’!>” Courts use a standard of “parity of treatment, as contrasted with identity of treatment,
between male and female inmates with respect to the conditions of their confinement and access
to rehabilitation opportunities.”!*8

For example, in McCoy v. Nevada Department of Prisons, female prisoners in Nevada
Women’s Correctional Center sued the Nevada Correctional Department alleging sex
discrimination in Nevada prisons.'*’ The female prisoners alleged superior conditions at all-male
prisons, and alleged male prisoners received better programs, better visitor privileges, more free

time, and more access to telephones than female prisoners. Concerning free time, the plaintiffs

alleged “male inmates are permitted greater free time, i.e., more time out of their cells, than female

17
inmates[.]’!°° The court denied the department’s motion for summary judgment on the female
prisoners’ claim male prisoners receive more time out of their cells.!°!

In Bukhari v. Hutto, a female prisoner at an all-female prison in Virginia sued the state
department of corrections alleging sex discrimination in the state’s prison system.'®* She alleged
female prisoners experienced “more restricted freedom of movement among and interaction with
the general prison population” than male prisoners in the Virginia prison system.'®? The district
court refused to dismiss the plaintiff's Equal Protection claim. While acknowledging the female
prison population was smaller and providing similar conditions for female prisoners could entail a
greater cost, the district court warned the department of corrections may not use cost concerns to
“Sustify official inaction or legislative unwillingness to operate a prison system in a constitutional

manner.””!®

In Mitchell v. Untreiner, female prisoners in a Florida county jail sued the board of county
commissioners alleging sex discrimination.’ The female prisoners alleged inferior visitation
conditions to male inmates, including non-contact visits separated by windows in the presence of
other inmates and visitors.!°° The female prisoners alleged the county board allowed male inmates
contact visits.!°’ The district court entered summary judgment for the female prisoners on their
Equal Protection claims and ordered injunctive relief ordering similar visitation conditions for
male and female inmates.’

Mses. Victory and Velazquez-Diaz adduce evidence Berks County Defendants fail to
provide “substantially equivalent” for male and female Trusty inmates. Berks County Defendants
offer male Trusty inmates more freedom of movement at the Reentry Center. Male Trusty inmates
can move between their cell and a dayroom nineteen hours a day. They can access microwaves,

showers, and a television during this time. They may eat their meals in the dayroom. They sleep

18
in unlocked cells and use communal bathrooms and showers. During visitations, no partition
separates visitors from male Trusty inmates.

Berks County Defendants house all female Trusty inmates in the Jail. Ms. Velazquez-Diaz
currently resides in a locked cell, and Berks County housed Ms. Victory in a locked cell for most
of her incarceration. Female Trusty inmates housed in locked cells eat their meals in their cells.
The cells contain locking toilets. Ms. Velazquez-Diaz testified she ate meals next to a locked toilet
containing feces.'© Female Trusty inmates living in locked cells can only leave their cells for six
hours a day during recreation periods but forfeit recreation during lockdowns. Captain Castro
testified the Jail experiences more lockdowns than the Reentry Center.!”° Female Trusty inmates
can only access showers, microwaves, and telephones during recreation periods. As with Bukhari
and McCoy, Mses. Victory and Velazquez-Diaz show differential treatment with evidence of
differing amounts of free time and freedom of movement. Like the plaintiff in Mitchell, Mses.
Victory and Velazquez-Diaz show Berks County Defendants treat male and female Trusty inmates
differently with respect to visitation conditions. A glass window separates female Trusty inmates
in the Jail from their visitors, while no partition separates male Trusty inmates in the Reentry

Center from their visitors.!7!

Mses. Victory and Velazquez-Diaz also argue Berks County Defendants provide male
Trusty inmates with more furloughs. Mses. Victory and Velazquez-Diaz both unsuccessfully
requested furloughs while incarcerated. They argue while Berks County Defendants provide male
inmates with weekly family furloughs, it has not granted a female inmate a family furlough since
at least September 2014.' Berks County Defendants respond it does not impermissibly

discriminate since it only grants inmates—both male and female—furloughs if their sentencing

judge allows furloughs.!”3

19
But Mses. Victory and Velazquez-Diaz raise a genuine issue of fact concerning of
differential treatment with access to furloughs. Berks County provides its furlough policy in the
Inmate Handbook. It allows furloughs for inmates “successfully participating in select treatment
programs, or in some specific cases for family emergencies[.]”'’* Berks County states in the
Handbook “[t]o be eligible for any furlough you must be sentenced on all charges, have no
detainers, and have no un-adjudicated parole violations.”!”> Berks County in its Inmate Handbook
does not condition eligibility on a sentencing judge’s approval. Nowhere does Berks County
mention a sentencing judge in its furlough policy. Berks County further provides in its furlough
policy, only inmates in the Reentry Center have “[a]ccess to other types of program furloughs may
be offered and will be considered on an individual basis.”!7° Based on the additional language in
the furlough policy applying only to Reentry Center inmates, Mses. Victory and Velazquez-Diaz
argue Berks County treats male Trusty inmates differently than female Trusty inmates concerning
access to furloughs. Deputy Warden Smith admitted men currently receive family furloughs, but
no women do.'’’ Considering the Inmate Handbook’s silence concerning a sentencing judge’s
determination for eligibility and the additional policy for Reentry Center inmates, Mses. Victory
and Velazquez-Diaz adduce genuine issues of material fact whether Berks County treats female
Trusty inmates differently than male Trusty inmates concerning access to furloughs.

Berks County Defendants also argue they offer job-related programming based on an
inmate’s risk assessment score, not the inmate’s sex. Berks County Defendants admit they offer
four job-related programs only at the Reentry Center to inmates with “moderate” or “high” risk
scores.'78 They further admit they offer only one job-related program at the Jail to “moderate” or
“high” risk inmates.'”? Berks County Defendants argue although they do not offer the four job-

related programs at the Reentry Center to female inmates, Mses. Victory and Velazquez-Diaz did

20
not qualify for job-related programming because they scored “low” risk—not “moderate” or
“high” risk—on their Ohio Risk Assessment scores.

Mses. Victory and Velazquez-Diaz concede because they scored “low” risk, they fail to
qualify for job-related programming based on their risk assessment scores. But they argue the
criteria for eligibility disproportionately excludes women, For example, Berks County only offer
job-related programming to inmates with risk assessment scores of “high” or “moderate,” but
Berks County disproportionately score female Trusty inmates as “low” risk. Mses. Victory and
Velazquez-Diaz cite a table listing Trusty male and female prisoners, including each prisoner’s
Ohio Risk Assessment scores.!®° Mses. Victory and Velazquez-Diaz argue the list shows a higher
percentage of female Trusty inmates score “low” than male Trusty inmates.'*! For example, for
the eleven female Trusty inmates as of December 2018, ten female Trusty inmates scored “low”
risk, while only one female Trusty inmate scored “moderate” risk.'8* By comparison, thirty-one
out of seventy-four male Trusty inmates scored “low” risk.!*

But Mses. Victory and Velazquez-Diaz cannot show differential treatment under the Equal
Protection Clause by merely showing application of Berks County’s criteria had a disproportionate
impact on female Trusty inmates.'** Berks County applies a nationally-recognized risk assessment
test for both male and female inmates and Mses. Victory and Velazquez-Diaz fail to show Berks
County applies the test differently to female inmates. In fact, Mses. Victory and Velazquez-Diaz
rely on inmates’ risk assessment scores and corresponding classifications to show male and female
Trusty inmates are similarly situated. Mses. Victory and Velazquez-Diaz fail to show Berks
County Defendants discriminate against them regarding job-related programming.

Berks County Defendants argue they do not impermissibly treat female Trusty inmates

differently because we should not conduct a “side-by-side” comparison of the Reentry Center and

21
the Jail. They argue the Equal Protection Clause only requires “parity” and they provide
substantially equivalent housing in the Jail and the Reentry Center. We agree Berks County
Defendants need only provide substantially equivalent housing for male and female Trusty
inmates. But we cannot say as a matter of law they provide substantially equivalent treatment.
Mses. Victory and Velazquez-Diaz adduce evidence Berks County Defendants treat them
differently than male Trusty inmates concerning freedom of movement, access to furloughs, and
visitation conditions. Courts recognize this differential treatment supports a prisoner’s Equal
Protection claim. Such evidence is enough to survive summary judgment.

Mses. Victory and Velazquez-Diaz raise a genuine issue of fact regarding differential
treatment with respect to freedom of movement, furlough policy, and visitation conditions. They
fail to raise a genuine issue of fact concerning access to job-related programming and we dismiss
a claim for differential treatment concerning access to job-related programming.

3. Mses. Victory and Velazquez-Diaz raise a genuine issue of fact as to
whether differential treatment serves important governmental
objectives and discrimination is substantially related to those
objectives.

Berks County Defendants argue they may discriminate based on sex if the classification
“serves important governmental objectives and that the discriminatory means employed are
substantially related to the achievement of those objectives.”!** They argue their policy of housing
female Trusty inmates in the Jail furthers the interest in minimizing safety risks. After careful
review of Berks County’s theories, we disagree these theories warrant summary judgment for
Berks County Defendants. A jury will need to determine the merits of their argument.

In Ford v. City of Boston, Boston city officials housed female arrestees in the county jail

and performed strip and body cavity searches on these arrestees during booking.!®° But officials

did not search male arrestees, and they housed the men in more comfortable cells in the police

22
station.!8’ The female arrestees sued the City of Boston under the Equal Protection Clause alleging
impermissibly differential treatment. City officials attempted to justify differential treatment
arguing (1) the police station cells “could not hold women, because they were not configured to
separate women from men” and (2) the police department “did not have the personnel and
resources to administer holding cells for women.”!** The district court rejected these arguments,
requiring city officials “to explain why it could find no satisfactory space for women in the [police
station], and why it felt its personnel and resources were better used to meet the needs of male
rather than female arrestees.”!®?

Berks County Defendants argue the structure of the Reentry Center prohibits housing both
male and female Trusty inmates. They argue they cannot safely house female Trusty inmates in
the Reentry Center because the units are separated by windows through which inmates can see
inmates in other units. They also argue safety concerns prevent female Trusty housing at the
Reentry Center because (1) an open area exists near the ceiling between the S and R units, and (2)
inmates could slide items under the roll-up doors separating units.

We rejected these arguments during the preliminary injunction phase and Berks County
Defendants adduce no new evidence to support their argument. Berks County Defendants only
speculate as to safety issues due to the Reentry Center’s structure. They also fail to adduce
evidence they could not make minor modifications to the Reentry Center to ensure the safety of
female Trusty inmates. Berks County Defendants once again adduce no evidence such
modification would be cost-prohibitive.

Berks County Defendants also argue moving female Trusty inmates to the Reentry Center
requires displacement of male inmates in the Reentry Center. But the Reentry Center contains 152

beds and as of May 14, 2019, Berks County only housed ninety-two inmates in the Reentry

23
Center.'® As of the same date, only four female Trusty inmates reside in the Jail. Warden Quigley
also testified Berks County could house four female Trusty inmates in the Reentry Center’s
smallest unit and still accommodate the displaced male inmates in the Reentry Center’s remaining
units.!?! We cannot say as a matter of law Berks County Defendants’ failure to house female Trusty
inmates in the Reentry Center serves an important governmental interest and is substantially
related to the achievement of the objective.

Berks County Defendants also argue they lack enough female correctional staff to house
female Trusty inmates in the Reentry Center. They argue they can only freely assign twenty-two
of the thirty-three total female correctional staff members and they cannot assign female officers
to the Reentry Center without creating security concerns. They argue they need six individual
female correctional officers to fill every duty post in the Jail twenty-four hours per day.'?

We rejected this argument during the preliminary injunction phase and Berks County
Defendants adduce no new evidence supporting their argument. We explained Berks County
Defendants failed to credibly explain why they need six female correctional officers for each post
except they “prefer[] one female correctional officer available to the necessary strip search of
female inmates new to the jail system or returning each day from Work Release.”!”? But we also
found Berks County Defendants admitted they often only have one female officer on a unit with
female inmates.!** Berks County Defendants fail to adduce evidence warranting a different
conclusion. Like the defendants in Ford, Berks County Defendants fail to credibly explain why
they cannot accommodate female Trusty inmates at the Reentry Center.

4, Mses. Victory and Velazquez-Diaz need not show invidious motive to
establish their sex discrimination claims.

Berks County Defendants argue we should grant them summary judgment on Mses.

Victory’s and Velazquez-Diaz’s Equal Protection claims because Mses. Victory and Velazquez-

24
Diaz fail to show intentional discrimination. Mses. Victory and Velazquez-Diaz argue because
Berks County’s policy treating male and female Trusty inmates differently is facially
discriminatory, it need not show discriminatory motive. We agree with Mses. Victory and
Velazquez-Diaz.

In Hassan y. City of New York, a group of Muslims alleged the New York City Police
Department violated the Equal Protection Clause by targeting Muslims with increased surveillance
following the September 1 1th terrorist attacks. !%* The police department argued the plaintiffs failed
to show purposeful discrimination because public safety concerns, not discrimination, drove the
policy of differential treatment.!°° Our Court of Appeals rejected the police department’s argument
explaining the department confused “intent” and “motive.”!°” The court explained the plaintiff
need not show “invidious motive;” rather, the plaintiff only the defendant “meant to single out a
plaintiff because of the protected characteristic itself.”'*

Berks County Defendants argue Mses. Victory and Velazquez-Diaz only show Berks
County Defendants treat male and female Trusty inmates differently for reasons of safety, staffing
concerns, and institutional needs. But like the defendants in Hassan, Berks County Defendants
misunderstand the difference between “intent” and “motive.” As the policy discriminates on its
face, Mses. Victory and Velazquez-Diaz need not show an invidious motive for differential
treatment. They only need to show Berks County Defendants meant to single them out because of
the protected characteristic, here, sex. Berks County Defendants admittedly house all female
Trusty inmates in the Jail and all male Trusty inmates in the Reentry Center. Inmates in each
facility experience different conditions of confinement. Mses. Victory and Velazquez-Diaz adduce
evidence showing Berks County Defendants intentionally treat female Trusty inmates differently

than they treat male Trusty inmates. Berks County Defendants’ argument fails.

25
B. We grant Berks County Defendants’ motion for summary judgment on Mses.
Victory’s and Velazquez-Diaz’s equal protection claims under the
Pennsylvania Constitution.

Berks County Defendants argue we should grant them summary judgment on Mses.
Victory’s and Velazquez-Diaz’s equal protection claims under the Equal Rights Amendment to
the Pennsylvania Constitution because Mses. Victory and Velazquez-Diaz fail to identify a statute
or common Jaw doctrine under which Berks County Defendants base their discriminatory conduct.
Mses. Victory and Velazquez-Diaz argue because they raise a genuine issue of fact on their
Fourteenth Amendment Equal Protection claims, we should deny Berks County’s motion on their
Pennsylvania Constitution claims.

Under Article One, Section Twenty-Eight of the Pennsylvania Constitution, “[e]quality of
rights under the law shall not be denied or abridged in the Commonwealth of Pennsylvania because
of the sex of the individual,”!? The Pennsylvania Supreme Court explained Section Twenty-Eight
“circumscribes the conduct of state and local government entities and officials of all levels in their
formulation, interpretation and enforcement of statutes, regulations, ordinances and other
legislation as well as decisional law.””°° The Pennsylvania Supreme Court further explained it
effectuates “the Equal Rights Amendment’s prohibition of sex discrimination by striking down
statutes and common law doctrines ‘predicated upon traditional or stereotypic roles of men and
women.’”2°! For example, the Pennsylvania Supreme Court struck down the discriminatory
“tender years” common law doctrine in parental custody cases—creating a presumption the court
should grant the mother custody of a child-—~as grounded in impermissible gender stereotypes and
thus violative of the Equal Rights Amendment.”

To bring a claim under Pennsylvania’s Equal Rights Amendment, Mses. Victory and

Velazquez-Diaz must identify a discriminatory statute or common law doctrine under which Berks

26
County Defendants justify their conduct. “Where a case does not implicate a discriminatory statute
or common law doctrine, however, the Equal Rights Amendment does not apply.” As the
Pennsylvania Superior Court explained, in every Pennsylvania state court case applying the Equal
Rights Amendment to a plaintiff's claim of discriminatory treatment, the discriminatory conduct
“had its roots in the statutory or judicially created law of this Commonwealth.” Violation of
the Equal Protection Clause of the Fourteenth Amendment does not create a claim for violation of
the Equal Rights Amendment under the Pennsylvania Constitution.

In Summy-Long, the United States District Court for the Middle District of Pennsylvania
quoted the Pennsylvania Supreme Court’s holding in Weaver v. Harpster an employee’s claim
under the Equal Rights Amendment failed when the employee failed to identify a discriminatory
statute or common law doctrine under which the defendant justified the alleged discriminatory

conduct:

[Wle have applied the Equal Rights Amendment to invalidate legislation

embodying gender classifications. We have not invoked the Equal Rights

Amendment to provide a private cause of action for tort, nor have we invoked it to

invalidate a statute that makes no distinctions based on gender. Employee has not

identified any law under which she is being discriminated against. She is not being

denied equal rights under the law due to her gender.”

Mses. Victory and Velazquez-Diaz argue Berks County Defendants violate Pennsylvania’s
Equal Rights Amendment due to Berks County’s policy of housing all male Trusty inmates in the
Reentry Center and all female Trusty inmates in the Jail. But like the plaintiff in Weaver they do
not argue Berks County Defendants implement the policy under a discriminatory statute or
common law doctrine. They fail to cite a statute under which Berks County Defendants justify
differing treatment of male and female Trusty inmates. Nor do they cite a discriminatory common

law doctrine—like, for example, the “tender years” doctrine under Pennsylvania common law—

under which Berks County Defendants justify differential treatment.

27
We grant Berks County Defendants summary judgment on Mses. Victory’s and Velazquez-
Diaz’s claims under the Equal Rights Amendment to the Pennsylvania Constitution.?°°

C. We grant Sergeant Spotts and Officers Reichart, Zerr, and Brown, Warden

Quigley, and Deputy Warden Smith summary judgment on Ms. Victory’s
First Amendment retaliation claims.

Ms. Victory claims First Amendment retaliation against Sergeant Spotts, Officers Reichart,
Zerr, and Brown, Warden Quigley, and Deputy Warden Smith for retaliating against her for filing
a grievance on August 18, 2018 and complaining about correctional staff's treatment. These
Defendants move for summary judgment on Ms. Victory’s retaliation claims.

To prove First Amendment retaliation, Ms. Victory must prove: “(1) constitutionally
protected conduct, (2) a retaliatory action sufficient to deter a person of ordinary firmness from
exercising his constitutional rights, and (3) a causal link between the constitutionally protected
conduct and the retaliatory action.”?°’ Constitutionally protected conduct includes filing a
grievance,””® informally complaining to prison staff,?°° and filing a lawsuit.?!° Ms. Victory can
prove a causal link by showing: “(1) an unusually suggestive temporal proximity between the
protected activity and the allegedly retaliatory action, or (2) a pattern of antagonism coupled with
timing to establish a causal link.””!' Ms. Victory must also prove Defendants knew of her protected
conduct.”!? She cannot establish knowledge with mere speculation.?!

If Ms. Victory establishes a prima facie case for retaliation, the burden shifts to Defendants
“to prove by a preponderance of the evidence that [they] would have taken the same adverse action
even in the absence of the protected activity, for reasons reasonably related to a penological
interest.”?"4

Our Court of Appeals explained verbal threats and harassment do not constitute adverse

action to establish a retaliation claim in the prison context.?!> In Dunbar, a prisoner sued prison

28
officials claiming First Amendment retaliation. The plaintiff alleged prison officials threatened
him for his legal work to “expose the behavior of prison staff.”*!© He alleged prison officials
threatened him, warning the prisoner “he was a marked man and that his days were numbered.”*!”

Our Court of Appeals listed types of conduct sufficient to establish “adverse action” in the
prison context: “several months in disciplinary confinement; denial of parole, financial penalties,
and transfer to an institution whose distance made regular family visits impossible; and placement
in administrative segregation that severely limited access to the commissary, library, recreation,
and rehabilitative programs.”*!® The court held in contrast “verbal threats” did not constitute
adverse action to establish a retaliation claim.”!? Other courts in our circuit held as a matter of
law, allegations of verbal threats in the prison context did not establish adverse action to support a

retaliation claim.??°

Ms. Victory argues verbal threats can constitute “adverse action” for a retaliation claim.
But she cites cases outside the prison context. In Schleig v. Borough of Nazareth, a police officer
sued a coworker for First Amendment retaliation alleging the coworker threatened to get the police
officer fired after the police officer joined a union.”*! Our Court of Appeals explained “[t]he threat
of dismissal from public employment is . . . a potent means of inhibiting speech.””2? The court did
not hold a threat of dismissal constitutes adverse action in the prison context.

Ms. Victory also cites Mirabella v. Villard.?*? But in Mirabella, our Court of Appeals held
outside the prison context a defendant’s threat to move for sanctions against the plaintiff if the
plaintiff sued the defendant did not constitute “adverse action” to establish a retaliation claim.?”4

We analyze Ms. Victory’s retaliation claims against Sergeant Spotts, and Officers Reichart,

Zerr, and Brown, Warden Quigley, and Deputy Warden Smith.

29
1. We grant Sergeant Spotts summary judgment on Ms. Victory’s First
Amendment retaliation claim.

Ms. Victory alleges Sergeant Spotts retaliated against her after she complained Officers
Drosdak and Bauer did not release her in time for work on July 14, 2018. She alleges Sergeant
Spotts responded, “You will go to work when I tell you to. If you keep it up, you will not go at
all.”"225

Sergeant Spotts argues she did not work or even visit the Jail on July 14, 2018. Ms. Victory
does not respond to Sergeant Spotts’s argument, nor does she adduce evidence to support a
retaliation claim against Sergeant Spotts.

Absent a disputed issue of fact, we grant Sergeant Spotts summary judgment on Ms.
Victory’s First Amendment retaliation claim for not releasing her in time for work on July 14,

2018.

2. We grant Officer Reichart summary judgment on Ms. Victory’s First
Amendment retaliation claim.

Ms. Victory alleges protected conduct when she filed a grievance on August 18, 2018. She
alleges Officer Reichart retaliated against her by (1) preventing Ms. Victory from leaving for work
on time on September 12, 2018 threatening “Knock on your door one more time, and you’ll lose
your job;”2?6 and, (2) failing to release her on time for work on October 18, 2018.7?”

Officer Reichart argues she did not know of Ms. Victory’s August 18, 2018 grievance. She
argues a threat does not constitute adverse action.

Ms. Victory argues Officer Reichart must have known of her grievance considering “the
large number of other [Berks County] staff members and other prisoners who knew about Ms.
Victory’s grievances and the frequency with which she spoke about her grievances and their

subject matter.”??* She argues Officer Reichart worked on the same unit as correctional officers

30
and prison counselors to whom Ms. Victory told about her grievance. She also argues Officer
Reichart had “many opportunities” to overhear Ms. Victory discussing her grievance. For example,
when Ms. Victory discussed her grievances with her counselor, correctional officers were “within
earshot” of the counselor’s office.??? But Ms. Victory does not argue she told Officer Reichart
about her grievances or named Officer Reichart in any of her grievances. She merely speculates
Officer Reichart knew of her grievance because she could have overheard Ms. Victory discussing
her grievances or heard about the grievances from someone else. As our Court of Appeals
explained in Palfrey, Ms. Victory cannot establish Officer Reichart’s knowledge of her protected
conduct with mere speculation.”° Even assuming Officer Reichart could overhear Ms. Victory
discuss her grievances with her counselor, she fails to adduce evidence showing these
conversations occurred before the alleged adverse action. Officer Reichart could not retaliate
against Ms, Victory unless Officer Reichart knew about the protected conduct before the alleged
adverse action.”?! Without evidence Officer Reichart knew of Ms. Victory’s August 18, 2018
grievance, she fails to raise a genuine issue of material fact allowing the jury to consider her First
Amendment retaliation claim against Officer Reichart.

Ms. Victory argues we must draw inferences in her favor and as such, she establishes a
genuine issue of fact as to Officer Reichart’s knowledge of her protected conduct. But as our Court
of Appeals explained “an inference based upon a speculation or conjecture does not create a
material factual dispute sufficient to defeat entry of summary judgment.””3 Ms. Victory argues “it
becomes difficult” to believe Officer Reichart did not know of her grievance considering the
conversations Ms. Victory had with other people. But as she merely speculates as to Officer
Reichart’s knowledge, we cannot draw an inference in her favor. As such, she fails to establish a

prima facie case of First Amendment retaliation against Officer Reichart.

31
We grant Officer Reichart summary judgment on Ms. Victory’s First Amendment claim.

3. We grant Officer Zerr summary judgment on Ms. Victory’s First
Amendment retaliation claim.

Ms. Victory alleges protected conduct when she filed a grievance on August 18, 2018. She
alleges Officer Zerr retaliated by refusing to allow Ms. Victory to leave for work on September 4,
2018. When Ms. Victory protested, Officer Zerr threatened to send Ms. Victory to “the hole” if
she continued to ask about work.??

Officer Zerr argues she did not know of Ms. Victory’s grievance on September 4, 2018.
She further argues Ms. Victory was not scheduled for work on September 4, 2018. Ms. Victory
argues Officer Zerr must have known of her grievance but only speculates as to Officer Zerr’s
knowledge of her protected conduct, making the same assumptions to imply Officer Zerr’s
knowledge of her protected conduct. She does not argue she named Officer Zerr in any grievance,
nor did she tell Officer Zerr about her grievances. Ms. Victory only argues Officer Zerr must have
overheard her speaking about her grievance or heard about them through another person. As
explained, we cannot infer Officer Zerr’s knowledge of her protected conduct based only on
speculation.

Assuming Ms. Victory argues her protest on September 4, 2018 constitutes protected
activity, she only alleges Officer Zerr threatened her in retaliation for her protected activity. As
our Court of Appeals explained, “verbal threats” do not constitute adverse action to establish a
retaliation claim.*4

We grant Officer Zerr summary judgment on Ms. Victory’s First Amendment retaliation

claim.

32
4. We grant Officer Brown summary judgment on Ms. Victory’s First
Amendment retaliation claim.

Ms. Victory alleges protected conduct when she filed a grievance on August 18, 2018. She
alleges Officer Brown retaliated against her by refusing to let Ms. Victory leave for work on
September 4, 2018. After she complained about missing work, Officer Brown threatened, “If you
ask me one more time, I’m going to put you in the hole today.””3° She also alleges on November
19, 2018, Officer Brown punished Ms. Victory for possessing an extra towel, extra bed sheet, and
prohibited correspondence in her cell.?*°

Ms. Victory fails to adduce facts showing Officer Brown’s knowledge of her grievance.
She merely speculates as to Officer Brown’s knowledge. Assuming her complaint on September
4, 2018 constituted protected conduct, Ms. Victory argues Officer Brown threatened her in
response. As explained, Ms. Victory cannot establish adverse action with only verbal threats.”2”
We grant Officer Brown summary judgment on Ms. Victory’s First Amendment retaliation

claim.

5. Ms. Victory cannot proceed with her First Amendment retaliation
claims against Warden Quigley and Deputy Warden Smith.

In her Second Amended Complaint, Ms. Victory claims First Amendment retaliation
against Warden Quigley and Deputy Warden Smith alleging these Defendants were “aware of,
acquiesced to, and/or directed the continued retaliation against Ms. Victory.”°* But in dismissing
Ms. Victory’s Amended Complaint, we dismissed Ms. Victory’s First Amendment retaliation
claims against Warden Quigley and Deputy Warden Smith.”° We allowed her to proceed with
First Amendment retaliation claims only against Sergeant Spotts, and Officers Reichart, Zerr, and
Brown.”? Warden Quigley and Deputy Warden Smith did not move for summary judgment on

Ms. Victory’s First Amendment retaliation claims in her Second Amended Complaint. But we did

33
not allow Ms. Victory to proceed with these claims, and Ms. Victory does not show why we should
revive First Amendment retaliation claims against Warden Quigley and Deputy Warden Smith.

D. We grant Defendants’ motion for summary judgment on claims for punitive
damages.

Defendants argue Mses. Victory and Velazquez-Diaz cannot recover punitive damages for
their civil rights claims. Ms. Victory argues she can recover punitive damages for her First
Amendment retaliation claims.

The Supreme Court held a plaintiff in a § 1983 action cannot recover punitive damages
against a municipality.*4! We earlier dismissed Mses. Victory’s and Velazquez-Diaz’s damages
claim under the Equal Protection Clause of the Fourteenth Amendment against the individual
Berks County Defendants holding qualified immunity bars claims for damages against these
individuals.”47 As we grant summary judgment against Ms. Victory on her First Amendment
claims, the remaining damages claims are against Berks County on the Equal Protection claims.

Mses. Victory and Velazquez-Diaz cannot recover punitive damages from Berks County.

III. Wecertify a class of female Trusty inmates for injunctive relief.

As explained today, Mses. Victory and Velazquez-Diaz may proceed to trial seeking to
enjoin Berks County Defendants’ differential treatment of male and female Trusty inmates under
the Equal Protection Clause of the Fourteenth Amendment. In addition to seeking damages for
themselves,”*? Mses. Victory and Velazquez-Diaz seek class injunctive relief under Federal Rule
of Civil Procedure 23(b)(2), where “the party opposing the class has acted or refused to act on
grounds that apply generally to the class, so that final injunctive relief or corresponding declaratory

relief is appropriate respecting the class as a whole.””“4

34
They now move to certify a class defined as:

All current and future female inmates committed to the Berks County Jail System

who have the Trusty custody-level classification and/or Work Release status but

have been denied assignment to the Community Reentry Center (“CRC”) and

denied access to the privileges, services, and programs available to men assigned

to the CRC.

To obtain class certification, Mses. Victory and Velazquez-Diaz must satisfy the
requirements of Federal Rule of Civil Procedure 23(a) by a preponderance of the evidence.?“
Mses. Victory and Velazquez-Diaz must show “[a]ctual, not presumed[,] conformance” with the
Rule 23(a) requirements.”4” To determine whether there is actual conformance, we must conduct
a “rigorous analysis” of the evidence and proffered arguments.*“® We must also “resolve all factual
or legal disputes relevant to class certification, even if they overlap with the merits—including
disputes touching on elements of the cause of action.”*4? Under Rule 23(a), Mses. Victory and
Velazquez-Diaz must show: (1) numerosity: meaning the class “is so numerous that joinder of all
members is impracticable”; (2) commonality: meaning there are “questions of law or fact common
to the class”; (3) typicality: meaning the “claims or defenses of the representative parties” are
“typical of the claims or defenses of the class”; and, (4) adequacy of representation: meaning the
named plaintiff and counsel will “fairly and adequately protect the interests of the class.”?>°

As they seek injunctive relief for the proposed class, Mses. Victory and Velazquez-Diaz
must also satisfy the requirements of Rule 23(b)(2). The key feature of an injunctive class “is the
‘indivisible nature of the injunctive or declaratory remedy warranted—the notion that the conduct
is such that it can be enjoined or declared unlawful only as to all of the class members or as to
none of them.”””>! Our Court of Appeals instructs we focus on the “cohesiveness” of the class

“Tb]ecause there is no right to opt out from such a class, and because significant individual issues

in a (b)(2) class might present manageability issues and undermine the value of utilizing the class

35
action mechanismf.]”?>? Our Court of Appeals further explained “many courts have found Rule
23(b)(2) well suited for cases where the composition of the class is not readily ascertainable; for
instance, in a case where the plaintiffs attempt to bring suit on behalf of a shifting prison
population.”?©

We rigorously analyzed the record and find Mses. Victory and Velazquez-Diaz establish
the propriety of certifying a class of current and future female Trusty inmates in the Berks County
Jail System.

A. The proposed class definition is not overbroad.

Berks County argues Mses. Victory’s and Velazquez-Diaz’s class definition is overly
broad relying on Kemblesville HHMO Ctr., LLC v. Landhope Realty Co..?>4 In Kemblesville, the
plaintiffs owned property near the defendant company’s gas station. They alleged the gas station
leaked a dangerous chemical into groundwater and the chemical spread to nearby properties. The
property owners sought to certify a class of property owners within a 2,500-foot radius of the gas
station whose properties lost value due to the contaminated groundwater. The company argued the
property owners defined the class too broadly.

The district court explained it would not certify a class if determining membership in the
class “would essentially require a mini-hearing on the merits of each case.”*°> The district court
held the class definition overbroad because the property owners adduced no evidence the
dangerous chemical traveled or would travel 2,500 feet.?°° The only evidence adduced showed the
chemical affected properties within 1,500 feet of the gas station. The court explained it would need

to conduct small hearings to determine whether the chemicals affected properties within the 2,500-

foot radius.

36
Unlike Kemblesville where the court could not determine whether the defendant’s conduct
affected the proposed class members, Berks County concedes it treats all female Trusty inmates
differently than male Trusty inmates. Berks County admittedly houses all female Trusty inmates
in the Jail and all male Trusty inmates in the Community Reentry Center. Berks County denies
female Trusty inmates, merely because of their sex, similar freedom of movement, access to
furloughs, and visitation conditions.**’ Unlike Kemblesville, a determination of class membership
would not require a “mini-hearing” on the merits of each case because the mere classification of a
female inmate as “Trusty” bars them from conditions available to male Trusty inmates. Unlike
Kemblesville, we can readily discern membership in the class by a female inmate’s classification
as Trusty. Mses. Victory’s and Velazquez-Diaz’s class definition is not overbroad.

B. Mses. Victory and Velazquez-Diaz satisfy the numerosity requirement.

Mses. Victory and Velazquez-Diaz must show the putative class “is so numerous that
joinder of all members is impracticable.” “Impracticable does not mean impossible,” but refers to
“the difficulties of achieving joinder.”*°* Our Court of Appeals instructs “[n]o minimum number
of plaintiffs is required to maintain a suit as a class action, but generally if the named plaintiff
demonstrates that the potential number of plaintiffs exceeds 40, the first prong of Rule 23(a) has
been met.””°? While the number of plaintiffs is not dispositive, courts generally find joinder of
over forty claimants is impracticable and joinder of twenty or less can be efficiently managed. As
Berks County currently houses four female Trusty inmates, our Court of Appeals directs we must
engage in a particularly rigorous factual analysis to ensure joinder is impracticable before allowing
a class to proceed.?°°

We look at five factors to determine whether Mses. Victory and Velazquez-Diaz satisfy

the numerosity requirement: “(1) judicial economy, (2) geographic dispersion, (3) financial

37
resources of class members, (4) the claimant’s ability to institute individual suits, and (5) requests

for injunctive relief that could affect future class members.”?°! Our Court of Appeals explained

“both judicial economy and the ability to litigate as joined parties are of primary importance.”*”
1. Judicial economy favors class treatment.

Mses. Victory and Velazquez-Diaz argue joinder is “logistically unfeasible” as the class
includes a “transient” population of current and future female Trusty inmates.”®? They argue while
the number of female Trusty inmates can fluctuate from day to day, Berks County classified
seventy-five individual female inmates as Trusty in 2018, and within the past five years, as few as
forty-three female inmates as Trusty.” Berks County classified the following number of
individual female inmates as Trusty over the past five years: forty-seven in 2014, forty-three in
2015, fifty-four in 2016, sixty-four in 2017, seventy-five in 2018, and twenty-nine in 2019 as of
April 12, 2019.7 Mses. Victory and Velazquez-Diaz further argue unfeasibility of joinder due to
the average length an inmate holds Trusty status. For example, in 2018 the average length of
incarceration was fifty-seven days for female Trusty inmates.”

Mses. Victory and Velazquez-Diaz further argue denial of class certification will lead to
more preliminary injunction hearings. They explain since Ms. Victory filed her lawsuit, Berks

267 Without class certification, the

County has released four of the five Plaintiffs in this case.
individual female Trusty inmates at the Jail must join the lawsuit and move for a preliminary
injunction, requiring additional hearings. Mses. Victory and Velazquez-Diaz argue class
certification will allow us to preserve resources by allowing the class representatives to pursue one

permanent injunction on behalf of the entire class of current and future female Trusty inmates in

the Berks County Jail System.

38
We agree with the reasoning from other judges holding a “transient” population warrants
class treatment of current and future female Trusty inmates as joinder is impracticable. In Hawker
v. Consovoy, prisoners sued the New Jersey State Parole Board under the Due Process Clause
alleging the Board failed to meet deadlines for prisoner parole hearings.”®* The district court
explained “[t]he joinder of potential future class members who share a common characteristic, but
whose identity cannot be determined yet is considered impracticable.” The court found over
eighteen thousand prisoners would be eligible for parole in the upcoming twelve months and
considered these future parolees part of the putative class.?””

In Santiago v. City of Philadelphia, a class of seventeen juvenile detainees sued the City
of Philadelphia alleging unconstitutional conditions of confinement at a youth detention center.?”!
Juveniles detainees stayed at the detention center for an average of two weeks.”” The class
representatives sought injunctive relief and moved to certify a class of all current and future
juvenile detainees at the center.*”? Judge Lord held the detainees satisfied numerosity explaining
the “constant influx” and “rotation” of changing juvenile detainees made joinder impracticable.?”4

Like the potential class members in Hawker, all current and future female Trusty inmates
share a common characteristic: Berks County denies them housing in the Community Reentry
Center merely because of their sex and instead houses them in the Jail. Merely because of their
sex, female Trusty inmates do not have the same freedom of movement, access to furloughs, and
visitation conditions as male Trusty inmates. Joinder of these future female Trusty inmates is
impracticable. Like the potential class of juvenile detainees in Santiago, Mses. Victory and
Velazquez-Diaz show a constant rotation of female Trusty inmates. In 2018, Berks County

classified seventy-five individual female inmates as Trusty.*”> From January 2016 to May 2019,

female Trusty inmates held Trusty status for an average forty-nine days during their

39
incarceration.””° In 2018, the average length of incarceration for a female Trusty inmate was fifty-
seven days.””” Since this lawsuit began, Berks County released four of the five female Trusty
inmate Plaintiffs.

Berks County argues Mses. Victory and Velazquez-Diaz only speculate joinder is
impracticable because Berks County could possibly fail to classify any female inmates as Trusty
in the future. But Mses. Victory and Velazquez adduce evidence showing Berks County classified
at least forty individual female inmates as Trusty over the past five years. They further show the
number of female inmates classified as Trusty has steadily increased over the past four years, from
forty-seven in 2014 to seventy-five in 2018.*”8 Berks County instead speculates in the face of
statistical evidence showing an increasing trend of female inmates in the Berks County Jail System
receiving Trusty status.””

Berks County argues the decision in 7.R. v. School District of Philadelphia warrants denial
of class certification.” In 7.R., students and parents in the Philadelphia School District sued the
school district alleging violations of the Individuals with Disabilities Education Act.?8! These
students and parents argued the school district failed to provide sufficient translation and
interpretation services to special education students living with parents with “limited proficiency”
in speaking English.7*? To show numerosity, the parents and students presented evidence over
3,000 special education students live in homes where English is not the primary language.?®

Judge Goldberg held the students and parents failed to satisfy the numerosity requirement.
He explained while a court may use “common sense assumptions” to determine whether a plaintiff
satisfies numerosity, he warned “[w]here a putative class is some subset of a larger pool, the trial
court may not infer numerosity from the number in the larger pool alone.”?** Judge Goldberg

explained while the parents provided the number of households with English as a secondary

40
language, they failed to show the number of “children [who] a/so have parents who have limited
English proficiency.”*®° The plaintiffs only showed the putative class members primarily spoke a
language other than English, but failed to show these parents could not speak English
proficiently.?°6

Unlike the parents and students in 7.R., Mses. Victory and Velazquez-Diaz do not ask us
to infer a putative class number from a larger pool. We do not have to guess who is included in
Mses. Victory’s and Velazquez-Diaz’s putative class. Any female inmate Berks County classifies
as Trusty belongs to the class, since Berks County automatically treats female Trusty inmates
differently than male Trusty inmates because of their sex. Mses. Victory and Velazquez-Diaz
further provide an estimate of future putative class members based on statistics from the past five
years. As shown, Berks County classified at least forty individual female inmates as Trusty each
year over the past five years: forty-seven inmates in 2014, forty-three inmates in 2015, fifty-four
inmates in 2016, sixty-four inmates in 2017, seventy-five inmates in 2018, and twenty-nine
inmates in 2019 as of April 12, 2019.78’ As explained, we can consider “potential future class
members who share a common characteristic, but whose identity cannot be determined.”2°8
Because the class definition includes future female Trusty inmates, joinder of these inmates is
impracticable. Mses. Victory and Velazquez-Diaz have shown the inefficiency of female Trusty
inmates joining the lawsuit and moving individually for preliminary injunctive relief. We held
three preliminary injunction hearings in less than six months. A permanent injunction affecting
current and future female Trusty inmates would avoid further hearings.

Mses. Victory and Velazquez-Diaz show judicial economy favors class treatment.

4]
2. Mses. Victory and Velazquez-Diaz make no argument regarding
geographic dispersion.

Mses. Victory and Velazquez-Diaz make no argument concerning the geographic
dispersion of class members. As all potential class members are current and female Trusty inmates
in the Berks County Jail, these class members are in the same building.

Geographic dispersion of potential class members favors joinder.

3. We cannot determine if the financial resources of the class members
favor class treatment.

Mses. Victory and Velazquez-Diaz adduce no evidence of the potential class members’
financial resources. We cannot determine whether the financial resources of potential class
members favor class treatment. We are aware Ms. Velazquez-Diaz remains in the Jail with little

or no income.

4, The class members’ ability and motivation to institute individual suits
favors class treatment.

Mses. Victory and Velazquez-Diaz argue female Trusty inmates could not bring individual
suits because the average time for exhausting administrative remedies for an Equal Protection
claim before filing a lawsuit exceeds the average length of incarceration for female Trusty
inmates.8? Mses. Victory and Velazquez-Diaz further argue female Trusty inmates may not sue
individually for fear of retaliation from prison officials.

Inmates must exhaust available administrative remedies in their institution before filing
suit. Under the Prison Litigation Reform Act, Congress provides “{n]o action shall be brought with
respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner
confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.”*°° To determine whether a prisoner properly exhausts administrative

42
remedies for a claim, we look to whether the prisoner complied with the prison’s grievance
procedure.?”!

Under the Berks County Jail System’s Inmate Handbook, an inmate must submit a
grievance within thirty days of a grievable event.””* Berks County officials will answer the
grievance within fifteen days, with an option to extend an additional ten days.*”? After receiving a
response from prison officials, an inmate must appeal within fifteen days.*4 The inmate must file
a written appeal with the Warden.” The Handbook does not provide a timeframe for the Warden’s
response to the appeal.

Mses. Victory and Velazquez-Diaz adduce evidence showing potential class members
would be unable to litigate their claims for injunctive relief individually because of the
administrative exhaustion requirement and the short length of incarceration for female Trusty
inmates. From January 2016 to May 2019, female Trusty inmates held Trusty status for an average
forty-nine days during their incarceration.” In 2018, the Commonwealth incarcerated female
Trusty inmates in the Berks County for an average fifty-seven days.*?’? Female Trusty inmates
could not file lawsuits seeking injunctive relief because they would fail to exhaust administrative
remedies before their claims for injunctive relief became moot.2*® Ms. Victory exhausted her
remedies and filed suit but Berks County released her shortly after we granted her motion for
injunctive relief.°? Berks County released two other plaintiffs who earlier joined in this action—
Anabell Dealba and Samantha Huntington*°°—before we could rule on their motions for
preliminary injunctive relief. Mses. Victory and Velazquez-Diaz show the putative class members’
inability to seek injunctive relief individually.

Berks County fails to address Mses. Victory’s and Velazquez-Diaz’s argument concerning

the inability of female Trusty inmates to exhaust administrative remedies before their injunctive

43
relief claims become moot. Berks County only argues Mses. Victory and Velazquez-Diaz merely
speculate as to female Trusty inmates’ fear of retaliation if they join this lawsuit. Berks County
argues because Congress passed the Prison Litigation Reform Act to reduce the overwhelming
amount of prison litigation, Mses. Victory and Velazquez-Diaz cannot credibly argue female
Trusty inmates fear retaliation from joining the lawsuit, But a former female Trusty inmate testified
after Ms. Victory filed grievances, Berks County officials treated Ms. Victory more harshly by
subjecting her to more cell searches than any other inmate.*?! We can infer some female inmates
may fear joining the lawsuit due to Berks County’s harsher treatment of parties to the suit.

Mses. Victory and Velazquez-Diaz show the potential class members’ ability and
motivation to pursue relief individually favors class treatment.

5. Mses. Victory’s and Velazquez-Diaz’s request for injunctive relief
affecting future class members favors class treatment.

Mses. Victory and Velazquez-Diaz seek injunctive relief enjoining Berks County from
treating male Trusty inmates differently than female Trusty inmates. Mses. Victory and
Velazquez-Diaz seek only injunctive relief for the potential class members. This factor favors class
treatment.?”

Mses. Victory and Velazquez-Diaz show judicial economy, the potential class members’
ability and motivation to institute individual suits, and their request for injunctive relief favor class
treatment. Balancing the factors, and finding they satisfy the two most important factors—judicial
economy and the ability of the potential class members to pursue claims individually—Mses.
Victory and Velazquez-Diaz satisfy the numerosity requirement.

C. Mses. Victory and Velazquez-Diaz satisfy the commonality requirement.

“The commonality requirement will be satisfied if the named plaintiffs share at least one

question of fact or law with the grievances of the prospective class.”2°? Commonality “does not

44
require identical claims or facts among class member{s].’°°* To satisfy commonality, “even a

single common question will do.”3°°

Mses. Victory and Velazquez-Diaz argue they satisfy the commonality requirement
because whether Berks County’s policy of prohibiting female Trusty inmates from the Community
Reentry Center and denying them the same liberty as male Trusty inmates violates the Equal
Protection Clause applies to all class members.°°°

Berks County argues Mses. Victory and Velazquez-Diaz fail to satisfy commonality
because their claims require individualized proof. Berks County argues it provides programming
to all inmates regardless of sex. It further argues it provides job-related programming based on an
inmate’s Ohio Risk Assessment Score. But Berks County fails to address the argument male Trusty
inmates in the Reentry Center receive different freedom of movement, access to furloughs, and
visitation conditions than female Trusty inmates in the Jail. These claims do not require
individualized proof. We can compare the freedom of movement offered to female Trusty inmates
housed on the F Block in the Jail with the freedom of movement offered to male Trusty inmates
in the Reentry Center without delving into individual issues. The same is true for the claim of
differential treatment regarding visitation conditions and access to furloughs in the Jail and the
Reentry Center. To satisfy commonality, Mses. Victory and Velazquez-Diaz need only show they
share “at least one question of fact or law” with the potential class. Mses. Victory and Velazquez-
Diaz satisfy this requirement.

D. Mses. Victory and Velazquez-Diaz satisfy the typicality requirement.

Mses. Victory and Velazquez-Diaz must show their claims and defenses are “typical of the
claims or defenses of the class.” We focus on “whether the named plaintiffs’ claims are typical, in

common-sense terms, of the class, thus suggesting that the incentives of the plaintiffs are aligned

45
with those of the class.’”°°’ “Factual differences will not defeat typicality if the named plaintiffs’
claims arise from the same event or course of conduct that gives rise to the claims of the class
members and are based on the same legal theory.”3"8

The claims of the class members and Mses. Victory and Velazquez-Diaz arise from the
same conduct: Berks County’s differential treatment of female Trusty inmates and male Trusty
inmates in the Berks County Jail System. Mses. Victory and Velazquez-Diaz and potential class
members all claim differential treatment violates the Equal Protection Clause of the Fourteenth
Amendment.

Berks County argues Mses. Victory and Velazquez-Diaz fail to satisfy typicality because
“male and female inmates who are not Trusty but who may qualify for work-release status are not
treated differently.”°? Berks County misses the point. Mses. Victory and Velazquez-Diaz do not
argue Berks County treats male and female non-Trusty, work release inmates differently. In fact,
Mses. Victory and Velazquez-Diaz argue all Work Release inmates are classified as Trusty.?!°
They argue Berks County treats male Trusty inmates more favorably than female Trusty inmates.
For example, Berks County automatically houses male Trusty inmates in the Reentry Center
because of their sex, and female Trusty inmates in the Jail. It is this conduct Mses. Victory and
Velazquez-Diaz argue violates the Equal Protection Clause. Mses. Victory and Velazquez-Diaz
satisfy the typicality requirement.

E. Mses. Victory and Velazquez-Diaz satisfy the adequacy requirement.

We ask whether class representatives will “fairly and adequately protect the interests of the
class.” To determine adequacy, we look at two issues: (1) “the interests and incentives of the class

representatives” and (2) “the experience and performance of class counsel.”?!! We also ask

whether Mses. Victory and Velazquez-Diaz’s proposed class counsel possess “adequate

46
experience, will vigorously prosecute the action, and will act at arm’s length from the
defendant.”?!*

Concerning class counsel’s experience, Mses. Victory and Velazquez-Diaz argue counsel’s
organization the Pennsylvania Institutional Law Project is “devoted exclusively to representing
incarcerated and otherwise institutionalized individuals in Pennsylvania in civil legal matters.”3"°
Counsel swears they litigated several prison civil rights class actions resulting in “improved
conditions in prisons and jails, including reforms to overcrowded conditions in the Philadelphia
Prison System’s intake areas, increased access [to] medical care at a privately-owned halfway
house, and medical treatment for individuals with Chronic Hepatitis C in the Pennsylvania
[Department of Corrections].”?'*

Berks County argues Mses. Victory and Velazquez-Diaz fail to satisfy adequacy because
they “have significantly divergent interests than the class they propose to represent.”!> It argues
because Mses. Victory and Velazquez-Diaz seek damages for their equal protection claims—and
Ms. Victory for her retaliation claims—their personal interests will “certainly conflict with [their]
ability to protect the interest of the proposed class.”3!°

Our Court of Appeals rejected a similar argument. In New Directions Treatment Services
v. City of Reading, methadone users and a methadone treatment center sued the City of Reading
arguing the City impermissibly denied a permit for a new methadone clinic in Reading.*!” The
methodone users and center sought certification of a Rule 23(b)(2) class. The City argued the
methadone users failed to show adequacy because the named plaintiffs sought individual damages
for themselves but only injunctive relief for the class.*!® Our Court of Appeals rejected the City’s
argument explaining it failed to show a conflict of interest between the named plaintiffs and the

class members.?!9

47
In a similar civil rights class action, former prisoners sued the Pennsylvania Department of
Corrections under the Eighth Amendment alleging the department failed to provide inmates
suffering from Hepatitis C with adequate medical care.*”? The former prisoners sought injunctive
relief on the Eighth Amendment claim requiring the department formulate a plan for treating
Hepatitis-suffering inmates.**! One former prisoner brought a separate medical malpractice claim
against prison medical officials and sought damages for himself.3”? Judge Padova found the former
prisoners satisfied the adequacy requirement. He explained although the former prisoner separately
brought damages claims, no conflict between the representative plaintiff and the class members
existed “since [the representative plaintiff's] claims for monetary damages arise from the same
policy and practice as the class’s claim for injunctive relief.”>77

In Santiago, juvenile detainees challenging unconstitutional conditions at a detention
center sought injunctive relief for the class of current and future juvenile detainees and sought
damages for themselves. The court rejected the argument the juvenile plaintiffs failed to satisfy
adequacy because they sought damages. The court explained the City defendants showed no
antagonism between the class representatives and the class. The court further explained “a finding
in favor of the named plaintiffs for damages could only support the class claims for injunctive
relief.”>24

We disagree with Berks County. Ms. Velazquez-Diaz remains incarcerated, and she
remains affected by Berks County’s discriminatory treatment of female Trusty inmates, even after
we ordered Berks County provide her similar treatment and conditions it provides to male Trusty
inmates.°”° Ms. Velazquez-Diaz shares the class members’ interest in permanent injunctive relief.

Like Chimenti, Ms. Victory’s damages claims under the Equal Protection Clause arise from the

same policy as the class members’ claim for injunctive relief: Berks County’s policy of treating

48
female Trusty inmates differently than male Treaty inmates. A finding in favor of Mses. Victory
and Velazquez-Diaz on their claims for damages for Equal Protection violations would similarly
support a claim for injunctive relief. Berks County fails to show Mses. Victory and Velazquez-
Diaz will not adequately represent the putative class.

Mses. Victory and Velazquez-Diaz satisfy the adequacy requirement.

F. Mses. Victory and Velazquez-Diaz satisfy the cohesiveness for a Rule 23(b)(2)
class.

Before we certify a Rule 23(b)(2) class, Mses. Victory and Velazquez-Diaz must show the
cohesiveness of the class. Our Supreme Court explained “{t]he key to the (b)(2) class is ‘the
indivisible nature of the injunctive or declaratory remedy warranted—the notion that the conduct
is such that it can be enjoined or declared unlawful only as to all of the class members or as to
none of them.’”3?6 Our Court of Appeals also explained an injunctive class is “well suited for cases
where the composition of the class is not readily ascertainable; for instance, in a case where the
plaintiffs attempt to bring suit on behalf of a shifting prison population.”??”

Mses. Victory and Velazquez-Diaz argue they satisfy the cohesiveness requirement
because Berks County admittedly maintains a policy housing all female Trusty inmates in the Jail
and all male Trusty inmates in the Reentry Center. Male Trusty inmates experience different living
conditions and potential access to programming merely due to their gender.

Berks County argues against cohesiveness repeating its argument about individual factual
differences among female Trusty inmates. They argue inmates’ Ohio Risk Assessment scores and
program eligibility present “too many individual issues to permit certification{.]”?7* In our ruling

on summary judgment, we find Mses. Victory and Velazquez-Diaz fail to raise a genuine issue of

fact as to differential treatment concerning access to job-related programming. We instead face

49
claims of differential treatment concerning freedom of movement, access to furloughs, and
visitation conditions. We need not delve into individual issues for these claims.

Mses. Victory and Velazquez-Diaz show cohesiveness.
II. Conclusion

In an accompanying Order, we deny the motion for summary judgment of Berks County,
Commissioner Barnhardt, Leinbach, and Scott, Warden Quigley, and Deputy Warden Smith on
Mses. Victory’s and Velazquez-Diaz’s Equal Protection claims under the Fourteenth Amendment.
We grant their motion on Mses. Victory’s and Velazquez-Diaz’s claims under the Equal Rights
Amendment under the Pennsylvania Constitution. We grant the motions of Sergeant Spotts, and
Officers Reichart, Zerr, and Brown on Ms. Victory’s First Amendment retaliation claims. We
dismiss Ms. Victory’s First Amendment retaliation claims against Warden Quigley and Deputy
Warden Smith.

In another accompanying Order, we grant the Plaintiffs’ motion for class certification on
the claims for injunctive relief under the Equal Protection Clause for the narrowly defined class.

The parties shall promptly work towards an acceptable notice and protocol.

 

' Our Policies and Procedures require a Statement of Undisputed Material Facts (“SUME”) and an
appendix in support of summary judgment. Berks County Defendants filed their SUMF (“Berks
SUMF”) at ECF Doc. No. 147 and their brief in support of their motion at ECF Doc. No. 146.
They filed an amended appendix in support of summary judgment at ECF Doc. No. 167. Mses.
Victory and Velazquez-Diaz filed their response SUMF (“Victory Response SUMF”) and
supplemental appendix at ECF Doc. No. 164. They filed their brief in opposition at ECF Doc. No.
163. Berks County Defendants filed a Reply to Mses. Victory’s and Velazquez-Diaz’s opposition
at ECF Doc. No. 171 and response to Mses. Victory’s and Velazquez-Diaz’s SUMF at ECF Doc.
No. 172.

2 ECF Doc. No. 164 (Victory Response SUMF) § 192.

3 Id. at 9194.

50
 

4 ECF Doce. No.
> ECF Doc. No.
6 ECF Doe. No.
7 Id. at 4199.

8 Id.

9 Id. at § 200.

164-2 (Victory Response App.) at A1159.
114 4§ 9-11.

164 (Victory Response SUMF) § 198.

10 ECF Doc. No. 147 (Berks SUMEF) § 2.

yd

'2 ECF Doc. No. 164 (Victory Response SUMF) 4 203; ECF Doc. No. 167-5 (Berks App.) at

A0151,

'3 ECF Doc. No.

'4 ECF Doc. No.

'S Id. at | 382.

'6 ECF Doc. No.

17 ECF Doc. No.

18 Td at 4221.

!9 ECF Doc. No.
20 ECF Doc. No.

21 RCF Doc. No.

22 Id. at] 6.

23 ECF Doc. No.

24 ECF Doc. No
292.

25 ECF Doc. No.

147 (Berks SUME) 5.

164 (Victory Response SUMF) { 333.

147 (Berks SUMF) { 9; ECF Doc. No. 164 (Victory Response SUMF) 4 9.

164 (Victory Response SUMF) {f 222-23.

167-17 (Berks App.) at A0569.
147 (Berks SUMF) { 13; ECF Doc. No. 164 (Victory Response SUMF) § 13.

147 (Berks SUMF) ] 6.

147 (Berks SUMF) 7; ECF Doc. No. 164 (Victory Response SUMF) § 7.

. 147 (Berks SUMF) 7 8; ECF Doc. No. 164 (Victory Response SUMF) ff 236,

147 (Berks SUMF) § 11; ECF Doc. No. 164 (Victory Response SUMF) § 11.

51
 

*6 ECF Doc. No. 164 (Victory Response SUMF) ff 228, 292.
27 ECF Doc. No. 164-4 (Victory Response App.) at A1306-11.

28 ECF Doc. No. 164 (Victory Response SUMF) § 234; ECF Doc. No. 164-4 (Victory Response
App.) at A1306.

29 ECF Doe. No. 167-15 (Berks App.) at A0373-74.

30 ECF Doc. No. 164 (Victory Response SUMF) § 238.
31 Id. at J 404.

32 ECF Doc. No. 147 (Berks SUMF) § 15.

33 Ig at 4 14, 15.

34 ECF Doc. No. 147 (Berks SUMF) 4 16, 17; ECF Doc. No. 164 (Victory Response SUMF) 9
16, 17.

35 ECF Doc. No. 147 (Berks SUMF) § 19.

36 Td. at 4 20.

37 ECF Doc. No. 164 (Victory Response SUMF) §[ 235.
38 ECF Doc. No. 147 (Berks SUMF) 219.

39 Id. at § 23.

“0 ECF Doc. No. 147 (Berks SUMF) § 24, 25; ECF Doc. No. 164 (Victory Response SUMEF) 9
24, 25. '

“1 ECF Doc. No. 164 (Victory Response SUMF) § 26.

42 1

3 Id. at § 220.

“4 ECF Doe. No. 147 (Berks SUMF) {| 26; ECF Doc. No. 164 (Victory Response SUMF) § 26.
45 ECF Doce. No. 167-5 (Berks App.) at A0143.

46 ECF Doc. No. 147 (Berks SUMF) 4 21.

47 Id, at TF 94, 95.
52
 

48 ECF Doc. No.
49 ECF Doc. No.

50 ECF Doc. No.

‘! Td at 427.

°2 ECF Doc. No.

53 Td.

>4 ECF Doc. No.
35 ECF Doc. No.

56 ECF Doc. No.

57 Td.

°8 ECF Doc. No.
°° ECF Doc. No.
6° ECF Doc. No.
61 ECF Doc. No.

62 ECF Doc. No.

83 Td. at J 38.

64 Td. at 4 40.

5 ECF Doc. No.
6° ECF Doe. No.
67 ECF Doc. No.
68 ECF Doc. No.

69 ECF Doc. No.

70 Id. at 942.

147 (Berks SUMF) § 98; ECF Doc. No. 164 (Victory Response SUMF) 4 98.
147 (Berks SUMF) 4 96; ECF Doc. No. 164 (Victory Response SUMF) 4 96.

147 (Berks SUMEF) § 97.

167-5 (Berks App.) at A0150.

167-21 (Berks App.) at A0754-55.
164 (Victory Response SUMF) { 29.

167-5 (Berks App.) at AO151.

147 (Berks SUMF) 4 32.

147 (Berks SUMF) 4 33; ECF Doc. No. 164 (Victory Response SUMF) 4 33.
167-5 (Berks App.) at AO151.

164-4 (Victory Response App.) at A1304.

147 (Berks SUMEF) 36.

147 (Berks SUMF) 4 39; ECF Doc. No. 164 (Victory Response SUMF) § 258.
147 (Berks SUMF) § 40.

147 (Berks SUMF) 4 37; ECF Doc. No. 164 (Victory Response SUMF) § 37.
147 (Berks SUMF) § 40; ECF Doc. No. 164 (Victory Response SUMF) 40.

147 (Berks SUMF) $41.

53
 

" Td. at 4 44.
” Id. at 4 46.
73 ECF Doc. No. 147 (Berks SUMF) { 54; ECF Doc. No. 164 (Victory Response SUMF) 54.
74 ECF Doc. No. 147 (Berks SUMF) 47; ECF Doc. No. 164 (Victory Response SUMF) { 47.

3 ECF Doc. No. 147 (Berks SUMF) §§ 55, 56; ECF Doc. No. 164 (Victory Response SUMF)
55, 56.

76 ECF Doc. No. 147 (Berks SUMF) 4 59.

1 Id. at J 60.

78 Td at 4 62.

9 Id. at FJ 61, 66.

80 ECF Doc. No. 147 (Berks SUMF) 4 64; ECF Doc. No. 164 (Victory Response SUMF) § 64.
81 ECF Doc. No. 147 (Berks SUMF) 4 65.

82 ECF Doc. No. 164 (Victory Response SUMF) § 289.

83 Td. at § 298.

84 ECF Doc. No. 164-3 (Victory Response App.) at A1236.
85 ECF Doc. No. 164 (Victory Response SUMF) § 295.

86 Id. at FF 296-97.

87 Td. at | 300.

88 ECF Doc. No. 164-3 (Victory Response App.) at A1254.
89 Id

°° ECF Doc. No. 147 (Berks SUMF) {ff 134-35.

1 Td. at 4 136.

°2 Id. at 4 142.

3 Id. at | 146.
54
 

%4 Id at] 159.

°5 ECF Doc. No. 164 (Victory Response SUMF) 4 340.

96 Id

97 Id at | 343.

°8 ECF Doc. No. 164-3 (Victory Response App.) at A1290.
°9 ECF Doc. No. 147 (Berks SUMF) § 108.

100 Jd at { 109.

10l ECF Doe. No. 147 (Berks SUMF) § 110; ECF Doc. No. 164 (Victory Response SUMF) § 110.
102 ECF Doc. No. 147 (Berks SUMF) § 111; ECF Doc. No. 164 (Victory Response SUMF) { 111.
103 ECF Doe. No. 147 (Berks SUMF) 4 116.

104 Td. at Ff 117-20.

'05 ECF Doc. No. 1.

106 ECF Doc. No. 9.

'07 ECF Doc. No. 39.

'08 ECF Doc. No. 64.

109 ECF Doc. No. 94.

10 ECF Doc. No. 149-2, at p. 5.

ll ECF Doc. No. 147 (Berks SUMEF) § 72.

12 Id at 74.

13 Td at 4971.

4 Td at 70.

'l5 ECF Doc. No. 164 (Victory Response SUMF) § 396.

116 Iq at 4397.

55
 

7 ECF Doc. No. 167-19 (Berks App.) at A0664.
18 ECF Doc. No. 114.

'l9 ECF Doe. No. 115.

'20 ECF Doc. No. 135.

121 7g

122 ECF Doc. No. 147 (Berks SUMF) 9§ 75-77.
123 Td. at {F 79, 81.

124 ECF Doc. No. 167-45 (Berks App.) at A1049.
125 ECF Doe. No. 147 (Berks SUMF) § 80.

26 ECF Doc. No. 167-45 (Berks App.) at A1048.
127 1

'28 ECF Doc. No. 147 (Berks SUMF) ff 86-87.

129 Summary judgment is proper when “the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.
P, 56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a dispute
about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.
2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a motion for summary
judgment, “we view the facts and draw all reasonable inferences in the light most favorable to the
nonmovant.” Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 378
(2007)). “The party seeking summary judgment ‘has the burden of demonstrating that the
evidentiary record presents no genuine issue of material fact.’” Parkell v. Danberg, 833 F.3d 313,
323 (3d Cir. 2016) (quoting Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643
(3d Cir. 2015)). If the movant carries its burden, “the nonmoving party must identify facts in the
record that would enable them to make a sufficient showing on essential elements of their case for
which they have the burden of proof.” Willis, 808 F.3d at 643 (citing Celotex Corp. v. Catrett, 477
USS. 317, 323 (1986)). “If, after adequate time for discovery, the nonmoving party has not met its
burden, pursuant to Federal Rule of Civil Procedure 56, the court must enter summary judgment
against the nonmoving party.” Willis, 808 F.3d at 643 (citing Celotex Corp., 477 U.S. at 322-323).

130 Anabell Dealba joined Mses. Victory and Velazquez-Diaz in the Second Amended Complaint.
We dismissed Ms. Dealba upon agreement of counsel. See ECF Doc. No. 126.

56
 

31 Jennifer Bronson & E. Ann Carson, Prisoners in 2017, Dep’t of Justice, Bureau of Justice
Statistics (2019), available at https://www.bjs.gov/content/pub/pdf/p17.pdf.

132 Washington Lawyers’ Comm. for Civ. Rts & Urban Affairs, D.C. Women in Prison: Continuing
Problems and Recommendations for Change (2016), available at
http://www.washlaw.org/pdf/de_women_in_prison_report.pdf.

33. The Sentencing Project, Incarcerated Women and Girls, (2019) available at
https://www.sentencingproject.org/publications/incarcerated-women-and-girls/.

'34 Elizabeth Swavola, Kristine Riley, & Ram Subramanian, Overlooked: Women and Jails in an
Era of Reform, Vera Inst. of Justice & the Safety & Justice Challenge 7 (2016), available at
http://www.safetyandjusticechallenge.org/wp-content/uploads/2016/08/overlooked-women-in-
jails-report-web.pdf.

135 Td. at 13.

136 Donna L. Laddy, Can Women Prisoners be Carpenters? A Proposed Analysis for Equal
Protection Claims of Gender Discrimination in Educational and Vocational Programming at
Women’s Prisons. 5 Temple Pol. & Civ. Rts. L. Rev. 1, 5 (1995).

37 U.S. Const. amend. XIV.

138 Reed v. Reed, 404 U.S. 71, 76 (1971).

139 Dinote v. Danberg, 601 F. App’x 127, 130 (3d Cir. 2015) (quoting Williams v. Morton, 343
F.3d 212, 221 (3d Cir. 2003).

\40 Nifas v. Beard, No. 08-834, 2009 WL 3241871, at *10 (W.D. Pa. Oct. 6, 2009) (citing Vill. of
Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977)).

'41 Dinote, 601 F. App’x at 130 (quoting United States v. Virginia, 518 U.S. 515, 571 (1996)).
142 31 F.3d 727 (8th Cir. 1994).

'43 Klinger, 31 F.3d at 729.

144 Tq

'45 Td. at 730.

146 Id

147 Tq. at 731-32.

'48 Td. at 731.
57
 

'49 Td. at 731-32.

150 Jennifer Arnett Lee, Women Prisoners, Penological Interests, and Gender Stereotyping: An
Application of Equal Protection Norms to Female Inmates, 32 Colum. Hum. Rts. L. Rev. 251, 285

(2000).

'5! Klinger, 31 F.3d at 732.

152 Angie Baker, Leapfrogging over Equal Protection Analysis: The Eighth Circuit Sanctions
Separate and Unequal Prison Facilities for Males and Females in Klinger v. Department of

Corrections, 3] F.3d 727 (8th Cir. 1994), 76 Ne. L. Rev. 371 (1997).

'53 Td. at 389 (arguing the court in Klinger improperly instructs “if a court is able to articulate any
statistical difference between men and women—whether or not relevant to the challenged

disparity—then the court need not bother analyzing the challenged disparity”).
154 ECF Doc. No. 147 (Berks SUMF) §§ 86-87.

155 ECF Doc. No. 167-20 (Berks App.) at A0700.

156 Iq

!57 Glover v. Johnson, 478 F. Supp. 1075, 1079 (E.D. Mich. 1979).

158 Iq

'59 McCoy v. Nevada Dep’t of Prisons, 776 F. Supp. 521, 522 (D. Nev. 1991).
160 Td. at 525-26.

'6l Td at 526.

162 Bukhari v. Hutto, 487 F. Supp. 1162, 1164 (E.D. Va. 1980).

163 Tq at 1171.

164 Td. at 1172 (quoting Glover, 478 F. Supp. at 1078).

165 Mitchell v. Untreiner, 421 F. Supp. 886, 888 (N.D. Fla. 1976).

166 Td. at 891.

167 7

168 Td. at 902.

58
 

169 ECF Doc. No. 167-17 (Berks App.) at A0569.

170 ECF Doe. No. 167-15 (Berks App.) at A0373-74.

(71 ECF Doc. No. 147 (Berks SUMF) § 97.

'72 ECF Doe. No. 164 (Victory Response SUMF) § 273.

173 ECF Doc. No. 146, at p. 11.

174 ECF Doc. No. 167-5 (Berks App.) at A0150.

175 Id.

176 Id.

'77 ECF Doe. No. 167-21 (Berks App.) at A0754-55.

178 ECF Doc. No. 147 (Berks SUMF) 4 38.

179 ECF Doc. No. 167-15 (Berks App.) at A0335.

180 ECF Doc. No. 164-4 (Victory Response App.) at A1303-04.

181 Tq (showing one female Trusty inmate scored “moderate” risk while the rest scored “low” risk).
182 Td. at A1304.

183 Id.

184 See Barnes Found. v. Twp. of Lower Merion, 982 F. Supp. 970, 985 (E.D. Pa. 1997) (“[T]he
Barnes must show more than that the Defendants’ application of their regulatory authority had a
racially disproportionate impact, unless that impact is so ‘stark’ as to be ‘unexplainable on grounds
other than race.’”); El v. Se. Pa. Transp. Auth., 418 F. Supp. 2d 659, 672 (E.D. Pa. 2005), aff'd
sub nom. El v. Se. Pa. Transp. Auth., 479 F.3d 232 (3d Cir. 2007) (“[O]fficial action will not be
held unconstitutional solely because it results in a racially disproportionate impact.”); Nifas v.
Beard, No. 08-834, 2009 WL 3241871, at *10 (W.D. Pa. Oct. 6, 2009) (citing Vill. of Arlington
Heights v. Metro. Hous. Dev. Corp., 429 U.S, 252, 265 (1977)) (“Official action does not violate
the Equal Protection Clause solely because it results in a disproportionate impact; proof of
discriminatory intent or purpose is required to show a violation.”).

'85 Dinote, 601 F. App’x at 130.

186 Ford v. City of Bos., 154 F. Supp. 2d 131, 133 (D. Mass. 2001).

'87 Td. at 150.
59
 

188 Td. at 151.

189 Tg

190 ECF Doc. No. 147 (Berks SUMF) § 80.

191 ECF Doc. No. 167-15 (Berks App.) at A0352-53.

192 ECF Doe. No. 146, at p. 17.

193 ECF Doc. No. 38 § 47.

194 Td. at 9 49.

195 Hassan v. City of New York, 804 F.3d 277 (3d Cir. 2015).

196 Td. at 297.

197 Tq.

198 Td. (citing Snyder v. Louisiana, 552 U.S. 472 (2008)).

199 Da, Const. art. I, § 28.

200 Hartford Acc. & Indem. Co. v. Ins. Com’r of Com., 482 A.2d 542, 549 (Pa. 1984).

201 Td. at 548.

202 Td. (citing Com. ex rel. Spriggs v. Carson, 368 A.2d 635, 636 (Pa. 1977)).

203 Summy-Long v. Pennsylvania State Univ., 226 F. Supp. 3d 371, 412 (M.D. Pa. 2016), aff'd, 715
F, App’x 179 (3d Cir. 2017); see Weaver v. Harpster, 975 A.2d 555, 572 (Pa. 2009) (“We have
not invoked the Equal Rights Amendment to provide a private cause of action for tort[.]’”).

204 Dillon v. Homeowner’s Select, 957 A.2d 772, 774 (Pa. Super. Ct. 2008).

205 Summy-Long, 226 F. Supp. 3d at 412 (quoting Weaver, 975 A.2d at 572).

206 Mses. Victory and Velazquez-Diaz sue under the Equal Rights Amendment to the Pennsylvania
Constitution. They do not sue under the similar provision in Article One, Section Twenty-Six of
the Pennsylvania Constitution providing “{n]either the Commonwealth nor any political
subdivision thereof shall deny to any person the enjoyment of any civil right, nor discriminate

against any person in the exercise of any civil right.”

207 Farmer v. Decker, 353 F. Supp. 3d 342, 352 (M.D. Pa. 2018) (quoting Thomas v. Indep. Twp.,
463 F.3d 285, 296 (3d Cir. 2006)).

60
 

208 Fantone v. Latini, 780 F.3d 184, 194 (3d Cir. 2015).

209 Mack v. Warden Loretto FCI, 839 F.3d 286, 298 (3d Cir. 2016).

210 Clay v. Overmyer, No. 14-103, 2015 WL 630379, at *1 (W.D. Pa. Feb. 13, 2015).
211 Tauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007).

212 Ambrose v. Twp. of Robinson, Pa., 303 F.3d 488, 493 (3d Cir. 2002) (“It is only intuitive that
for protected conduct to be a substantial or motiving factor in a decision, the decisionmakers must
be aware of the protected conduct.”).

213 Palfrey v. Jefferson-Morgan Sch. Dist., 355 F. App’x 590, 593 (3d Cir. 2009) (holding
plaintiff's assertion defendant knew of her protected conduct was “a product of her own
speculation” and thus insufficient to establish retaliation).

214 Horan v. Collins, No. 13-140, 2016 WL 5030468, at *5 (M.D. Pa. Aug. 8, 2016), report and
recommendation adopted, No. 13-140, 2016 WL 5033234 (M.D. Pa. Sept. 19, 2016) (citing Carter
v. McGrady, 292 F.3d 152, 158 (3d Cir. 2002)).

215 Dunbar v. Barone, 487 F. App’x 721, 723 (3d Cir. 2012) (affirming district court’s grant of

summary judgment on prisoner’s retaliation claim explaining “verbal threats and few gestures of
racial harassment” not sufficient to establish retaliation).

216 Td at 722.

217 Td. at 723.

218 Td.

219 Id.

220 Burgos v. Canino, 358 F. App’x 302, 306 (3d Cir. 2009) (“[T]hreats alone do not constitute
retaliation . . . the claim relating to the threat failed.”); Cooper v. Sherman, No. 17-2064, 2019 WL
2408973, at *7 (M.D. Pa. June 7, 2019) (“It is well settled, however, that verbal threats or verbal
harassment, even if acted upon, do not constitute adverse action for purposes of establishing a First
Amendment retaliation claim.”); Bartelli v. Lewis, No. 04-908, 2005 WL 2406048, at *2 (M.D.
Pa. Sept. 29, 2005) (“[V]Jerbal threats do not constitute an ‘adverse action’ and, therefore, do not
fulfill a requisite element of a retaliation claim[.]’’).

221 695 F. App’x 26, 27 (3d Cir. 2017).

222 Schleig, 695 F. App’x at 30.

223 853 F.3d 641 (3d Cir. 2017).

61
 

224 Mirabella, 853 F.3d at 651.

25 ECF Doc. No. 114 § 112.

226 Id. at $118.

227 Td. at § 124.

228 ECF Doc. No. 163, at p. 17.

229 Td. at p. 18.

*30 See also Weil v. White, 629 F. App’x 262, 266 (3d Cir. 2015) (granting summary judgment for

defendant on First Amendment retaliation claim when plaintiff told another actor of his protected
conduct and “speculates that [defendant] must have learned of this discussion before dismissing

[plaintiff]”).

231 See Pollock v. City of Philadelphia, No. 06-4089, 2008 WL 3457043, at *18 (E.D. Pa. Aug. 8,
2008) (granting summary judgment for defendant on First Amendment claim explaining “plaintiff
must come forward with evidence that defendant Johnson knew of the protected conduct before
he can prove that the protected conduct was the actual cause of his termination by defendant
Johnson’).

232 Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 (3d Cir. 1990) (citing Blackston v. Shook &
Fletcher Insulation Co., 764 F.2d 1480, 1482 (11th Cir. 1985)).

233 ECF Doc. No. 114 9§ 113-14.

34 Dunbar, 487 F. App’x at 723.

35 ECF Doc. No. 114 §§ 114-15.

236 Id. at $125.

°37 Dunbar, 487 F. App’x at 723.

238 ECF Doc. No. 114 200.

239 ECF Doc. No. 109.

240 Td at 1.c.

*4! City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

242 ECF Doc. No. 108, at p. 18.

62
 

43 ECF Doc. No. 114, at p. 27 (seeking damages for sex discrimination under the Fourteenth
Amendment).

244 Fed. R. Civ. P. 23(b)(2).
245 ECF Doce. No. 149-2, at p. 2.
246 In re Modafinil Antitrust Litig., 837 F.3d 238, 248-49 (3d Cir. 2016).

247 Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 591 (3d Cir. 2012) (quoting Gen. Tel. Co. of
Sw. v. Falcon, 457 US. 147, 160 (1982)).

248 Tq
249 Td

250 Fed. R. Civ. P. 23(a)(1)-(4).

°51 Shelton v. Bledsoe, 775 F.3d 554, 561 (3d Cir. 2015) (quoting Wal-Mart Stores v. Dukes, 564
U.S. 338, 360 (2011) and Richard A. Nagareda, Class Certification in the Age of Aggregate Proof,
84 N.Y.U. L. Rev. 97, 132 (2009)).

252 Id.

253 Id. at 562 (quoting Shook v. El Paso Cty., 386 F.3d 963, 972 (10th Cir. 2004)).

254 No. 08-2405, 2011 WL 3240779 (ELD. Pa. July 28, 2011).

255 Kemblesville, 2011 WL 3240779, at *4 (citing Agostino v. Quest Diagnostics Inc., 256 F.R.D.
437, 478 (D.N.J. 2009)).

256 Td. at *5.

257 Berks County argues it provides inmates job-related programming based on risk assessment
score, not sex. As described above, Mses. Victory and Velazquez-Diaz fail to raise a genuine issue
of fact concerning differential treatment with respect to access to job-related programming. But
Mses. Victory and Velazquez-Diaz raise a genuine issue of fact as to differential treatment with
respect to freedom of movement, access to furloughs, and visitation conditions. These claims may
be pursued on a classwide basis.

258 Modafinil, 837 F.3d at 249 (quoting Robidoux v. Celani, 987 F.2d 931, 935 (2d Cir. 1993)).

259 Martz v PNC Bank, N.A., No. 06-1075, 2007 WL 2343800, at *2 (W.D. Pa. Aug. 15, 2007)
(citing Stewart v. Abraham, 275 F.3d 220, 226 (3d Cir. 2001)).

63
 

260 Modafinil, 837 F.3d at 250 (“Although district courts are always under an obligation to ensure
that joinder is impracticable, their inquiry into impracticability should be particularly rigorous
when the putative class consists of fewer than forty members.”).

261 Id. at 247 (quoting King Drug Co. of Florence v. Cephalon, Inc., 309 F.R.D. 195, 203 (E.D.
Pa. 2015).

262 Td. at 253 (“[J]udicial economy is one of the purposes behind Rule 23(a)(1) and class actions
in general.”’).

263 ECF Doc. No. 149-2, at p. 9.

264 ECF Doc. No. 149-5 (Victory Class App.) at 836.
265 Id.

266 ECF Doc. No. 167-45 (Berks App.) at Al1048.

67 Berks County released female Trusty inmates Samantha Huntington, Anabell Dealba, Amara
Sanders, and Ms. Victory.

268 Hawker v. Consovoy, 198 F.R.D. 619, 620 (D.N.J. 2001).

269 Td. at 625 (citing Lanning v. Se. Pennsylvania Transp. Auth., 176 F.R.D. 132, 148 (E.D. Pa.
1997) (“The number of women who will apply in the future and who will be denied the equal
opportunity to become SEPTA police officers is ‘necessarily unidentifiable’ and thus their joinder
is ‘certainly impracticable.’”)).

270 Id.

271 Santiago v. City of Philadelphia, 72 F.R.D. 619 (E.D. Pa. 1976).

272 Td. at 623.

273 Td

274 Td. at 624 (“This rotation of youths into the class makes joinder impracticable and emphasizes
the desirability of class action as a tool for litigating the issues raised in this suit.”).

275 ECF Doc. No. 149-5 (Victory Class App.) at 836.
276 ECF Doc. No. 167-45 (Berks App.) at A1048.
277 Id

278 ECF Doe. No. 149-5 (Victory Class App.) at 836.
64
 

279 We further trust Berks County will not manipulate the classification system to now reduce the
number of female Trusty inmates as such conduct may give rise to further fee-shifting litigation.

280 TR. y, Sch. Dist. of Philadelphia, No. 15-4782, 2019 WL 1745737, at *1 (E.D. Pa. Apr. 18,
2019).

281 7g
282 Td

283 Td. at *10.

284 I

285 Td. at *11.

286 Id

287 ECF Doc. No. 149-5 (Victory Class App.) at 836.

288 Hawker, 198 F.R.D. at 625 (citing Lanning, 176 F.R.D. at 148 (“The number of women who
will apply in the future and who will be denied the equal opportunity to become SEPTA police
officers is ‘necessarily unidentifiable’ and thus their joinder is ‘certainly impracticable.’”’)).

289 ECF Doc. No. 149-2, at pp. 10-11.

290 42 U.S.C. § 1997e(a).

291 Robinson v. Tennis, No. 11-1724, 2012 WL 4442586, at *2 (M.D. Pa. Sept. 24, 2012) (quoting
Drippe v. Tobelinski, 604 F.3d 778, 781 (3d Cir. 2010)) (‘[T]he determination whether a prisoner
properly exhausted a claim is made by evaluating compliance with the prison’s specific grievance
procedures.”’).

292 ECF Doe. No. 149-5 (Victory Class App.) at 743.

293 Tq

294 Td.

295 Id

296 ECF Doc. No. 167-45 (Berks App.) at A1048.

2°71 ECF Doc. No. 147 (Berks SUMF) §{ 86-87.

65
 

298 Tf we certify a class, Mses. Victory and Velazquez-Diaz argue potential class members would
not be required to exhaust administrative remedies for their Equal Protection claims under the
doctrine of “vicarious exhaustion.” Chimenti v. Wetzel, No. 15-3333, 2018 WL 2388665 (E.D. Pa.
May 24, 2018). Under this doctrine, a putative prisoner class satisfies the exhaustion requirement
when “one or more class members ha[s| exhausted his administrative remedies with respect to
each claim raised by the class.” Jd. at *4 (quoting Chandler v. Crosby, 379 F.3d 1278, 1287 (11th
Cir. 2004)).

299 ECF Doc. No. 94.

300 Ms. Huntington joined the Amended Complaint but did not join the Second Amended
Complaint. While Ms. Dealba joined the Second Amended Complaint, we dismissed Ms. Dealba
with prejudice following agreement of counsel. See ECF Doc. No. 126.

301 ECF Doc. No. 149-4 (Victory Class App.) at 435.

302 King Drug Co. of Florence, Inc. v. Cephalon, Inc., No. 06-1797, 2017 WL 3705715, at *11
(E.D. Pa. Aug. 28, 2017) (“This factor weighs in favor of class certification where the claims are
for injunctive relief rather than damages.”’).

303 Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 183 (3d Cir. 2001), as
amended (Oct. 16, 2001) (quoting Jn re Prudential Ins. Co. Am. Sales Practice Litig. Agent
Actions, 148 F.3d 283, 310 (3d Cir. 1998)).

304 Chimenti, 2018 WL 2388665, at *5 (quoting Marcus, 687 F.3d at 597).

305 Tq. (quoting Marcus, 687 F.3d at 597).

306 ECF Doc. No. 149-2, at pp. 15-16.

307 Gwiazdowski v. Cty. Of Chester, 263 F.R.D. 178, 187 (E.D. Pa. 2009) (quoting Beck v.
Maximus, Inc., 457 F.3d 291, 296 (3d Cir. 2006)).

308 Augustin v. City of Philadelphia, 318 F.R.D. 292, 299 (E.D. Pa. 2016) (quoting Danvers Motor
Co. v. Ford Motor Co., 543 F.3d 141, 150 (3d Cir. 2008)).

309 ECF Doc. No. 162, at p. 15,

310 ECF Doce. No. 173, at p. 7 n.4.

311 Ty ye Cmty. Bank of N. Virginia Mortg. Lending Practices Litig., 795 F.3d 380, 392 (3d Cir.
2015).

312 Chimenti, 2018 WL 2388665, at *9.

313 ECF Doc. No. 149-2, at p. 18.
66
 

314 ECF Doe. No. 149-5 (Victory Class App.) at 841 (Declaration of Su Ming Yeh).

315 ECF Doc. No. 162, at p. 16.

316 Td at p. 17.

317 New Directions Treatment Servs. v. City of Reading, 490 F.3d 293, 295 (3d Cir. 2007).
318 Jd. at 313.

319 Td. at 313 0.14.

320 Chimenti, 2018 WL 2388665, at *1.

321 Ig

322 Td. at *3.

33 Id. at *7.

324 Santiago, 72 F.R.D. at 625.

325 ECF Doc. No. 150 (Warden Quigley’s Affidavit in Response to May 20, 2019 Order).

326 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360 (2011) (quoting Richard A. Nagareda, Class
Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 132 (2009)).

327 Shelton, 775 F.3d at 562 (quoting Shook v. El Paso Cty., 386 F.3d 963, 972 (10th Cir. 2004).

328 ECF Doc. No. 162, at p. 18.

67
